Exhibit 10.1

 

EXECUTION COPY

 


$1,500,000,000

 

SECOND AMENDED AND RESTATED 364-DAY CREDIT AGREEMENT

 

dated as of

 

August 19, 2020

 

among

 

CUMMINS INC.,

 

The SUBSIDIARY BORROWERS Referred to Herein,

 

The LENDERS Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Swingline Lender,

 

BANK OF AMERICA, N.A., and

ING BANK N.V., DUBLIN BRANCH,
as Syndication Agents and Swingline Lenders,

 

and


CITIBANK, N.A., and

HSBC Bank USA, National Association,

as Documentation Agents and Swingline Lenders
___________________________

 

BofA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A., 
ING BANK N.V., DUBLIN BRANCH,
CITIBANK, N.A. and
HSBC SECURITIES (USA) INC.,
as Joint Bookrunners and Joint Lead Arrangers

 

 





 

 

 

TABLE OF CONTENTS     Page Article 1 Definitions   Section 1.01. Defined Terms 1
Section 1.02. Classification of Loans and Borrowings 26 Section 1.03. Terms
Generally 26 Section 1.04. Accounting Terms; GAAP 26 Section 1.05. Amendment and
Restatement of the Existing Credit Agreement 27 Section 1.06. Interest Rates;
LIBOR Notification 28 Section 1.07. Certain Calculations 28 Section 1.08.
Divisions 28       Article 2 The Credits   Section 2.01. Commitments 29
Section 2.02. Loans and Borrowings 29 Section 2.03. Requests for Revolving
Borrowings 30 Section 2.04. Swingline Loans 30 Section 2.05. [Reserved] 32
Section 2.06. Funding of Borrowings 32 Section 2.07. Interest Elections 33
Section 2.08. Termination and Reduction of Commitments 35 Section 2.09.
Repayment of Loans; Term Loan Conversion; Evidence of Debt 36 Section 2.10.
Prepayment of Loans 37 Section 2.11. Fees 38 Section 2.12. Interest 38
Section 2.13. Alternate Rate of Interest 39 Section 2.14. Increased Costs 41
Section 2.15. Break Funding Payments 42 Section 2.16. Taxes 43 Section 2.17.
Foreign Subsidiary Costs 45 Section 2.18. Payments Generally; Pro Rata
Treatment; Sharing of Set-offs 46 Section 2.19. Mitigation Obligations;
Replacement of Lenders 47 Section 2.20. Currency Equivalents 49 Section 2.21.
Margin Determinations 49 Section 2.22. Illegality 51 Section 2.23. Defaulting
Lenders 52 Section 2.24. [Reserved] 53 Section 2.25. Expansion Option 53



 



i

 

 

Article 3 Representations and Warranties Section 3.01. Organization; Powers 55
Section 3.02. Authorization 56 Section 3.03. Enforceability 56 Section 3.04.
Governmental Approvals 56 Section 3.05. Financial Statements 56 Section 3.06.
Litigation; Compliance with Laws 57 Section 3.07. Federal Reserve Regulations 57
Section 3.08. No Regulatory Restrictions on Borrowing 57 Section 3.09.
[Reserved] 57 Section 3.10. [Reserved] 57 Section 3.11. [Reserved] 57
Section 3.12. Beneficial Ownership Certification 57 Section 3.13.
Anti-Corruption Laws and Sanctions 58       Article 4 Conditions   Section 4.01.
Effective Date 58 Section 4.02. Each Credit Event 58 Section 4.03. First
Borrowing by Each Eligible Subsidiary 59 Section 4.04. Term Loan Conversion Date
59

 



ii

 

 

Article 5 Affirmative Covenants   Section 5.01. Existence; Businesses and
Properties 60 Section 5.02. Insurance 60 Section 5.03. Taxes 60 Section 5.04.
Financial Statements, Reports, Etc. 61 Section 5.05. Litigation and Other
Notices 62 Section 5.06. Maintaining Records; Access to Properties and
Inspections 63 Section 5.07. Use of Proceeds 63 Section 5.08. Compliance with
Laws 64       Article 6 Negative Covenants   Section 6.01. Negative Pledge 64
Section 6.02. Mergers, Consolidations, and Sales of Assets 66 Section 6.03.
Priority Indebtedness 66       Article 7 Financial Covenant   Section 7.01. Net
Debt to Total Capital 67       Article 8 Events of Default   Article 9 The
Agents   Section 9.01. Appointment and Authorization of Administrative Agent 70
Section 9.02. Rights and Powers of Administrative Agent as a Lender 70
Section 9.03. Limited Duties and Responsibilities of Administrative Agent 70
Section 9.04. Authority of Administrative Agent to Rely on Certain Writings,
Statements and Advice 71 Section 9.05. Sub-Agents and Related Parties 71
Section 9.06. Resignation; Successor Administrative Agent 71 Section 9.07.
Credit Decisions by Lenders 71 Section 9.08. Administrative Agent’s Fee 72
Section 9.09. Other Agents 72 Section 9.10. Certain ERISA Matters 72
Section 9.11. Posting of Communications 73

 



iii

 

 

Article 10 Representations and Warranties of Eligible Subsidiaries  
Section 10.01. Organization; Powers 75 Section 10.02. Authorization 75
Section 10.03. Enforceability 75 Section 10.04. Taxes 75       Article 11
Guaranty   Section 11.01. The Guaranty 76 Section 11.02. Guaranty Unconditional
76 Section 11.03. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances 77 Section 11.04. Waiver by the Company 77 Section 11.05.
Subrogation 77 Section 11.06. Stay of Acceleration 77 Section 11.07. Continuing
Guaranty 77       Article 12 Miscellaneous   Section 12.01. Notices 77
Section 12.02. Waivers; Amendments 79 Section 12.03. Expenses; Indemnity; Damage
Waiver 81 Section 12.04. Successors and Assigns 82 Section 12.05. Survival 89
Section 12.06. Counterparts; Integration; Effectiveness 89 Section 12.07.
Severability 91 Section 12.08. Right of Set-off 91 Section 12.09. Governing Law;
Jurisdiction; Consent to Service of Process 91 Section 12.10. WAIVER OF JURY
TRIAL 92 Section 12.11. Judgment Currency 93 Section 12.12. Headings 93
Section 12.13. Confidentiality 93 Section 12.14. USA Patriot Act and Beneficial
Ownership Regulation Notification 94 Section 12.15. No Fiduciary Duty 94
Section 12.16. Acknowledgement and Consent to Bail-in of EEA Financial
Institutions 95 Section 12.17. Acknowledgement Regarding Any Supported QFCs 96



 



iv

 

 

SCHEDULES           Schedule 2.01A – Commitments Schedule 2.01B – Swingline
Commitments       EXHIBITS           Exhibit A – Form of Assignment and
Assumption Exhibit B-1 – Form of Opinion of Company’s External Counsel
Exhibit B-2 – Form of Opinion of Company’s Internal Counsel Exhibit B-3A – Form
of Opinion of Original Subsidiary Borrower’s Counsel (United Kingdom)
Exhibit B-3B – Form of Opinion of Original Subsidiary Borrowers’ Counsel
(Netherlands) Exhibit C – Form of Opinion of Eligible Subsidiary’s Counsel
Exhibit D – Form of Election to Participate Exhibit E – Form of Election to
Terminate Exhibit F – Form of Compliance Certificate Exhibit G – Form of
Increasing Lender Supplement Exhibit H – Form of New Lender Supplement Exhibit I
– Form of Borrowing Request

 



v

 



 

SECOND Amended and Restated 364-DAY CREDIT AGREEMENT dated as of August 19, 2020
among CUMMINS INC., the SUBSIDIARY BORROWERS referred to herein, the LENDERS
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and Swingline
Lender and BANK OF AMERICA, N.A., ING BANK N.V., DUBLIN BRANCH, CITIBANK, N.A.
and HSBC BANK USA, NATIONAL ASSOCIATION, as Swingline Lenders (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”).

 

WHEREAS, the Company, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Amended and
Restated 364-Day Credit Agreement, dated as of August 21, 2019 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”).

 

WHEREAS, the Company, the Lenders, the Departing Lenders (as hereafter defined)
and the Administrative Agent have agreed (a) to enter into this Agreement in
order to (i) amend and restate the Existing Credit Agreement in its entirety;
(ii) re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Borrowers and (b) that each Departing Lender shall
cease to be a party to the Existing Credit Agreement as evidenced by its
execution and delivery of its Departing Lender Signature Page.

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Company outstanding thereunder, which shall
be payable in accordance with the terms hereof.

 

WHEREAS, it is also the intent of the Company to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:

 



 

 

 

Article 1
Definitions

 

Section 1.01.      Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“ABR Margin” has the meaning assigned to such term in Section 2.21.

 

“Acquisition Indebtedness” means any Indebtedness of the Company or any of its
Subsidiaries that has been issued for the purpose of financing, in whole or in
part, a Material Acquisition and any related transactions or series of related
transactions (including for the purpose of refinancing or replacing all or a
portion of any pre-existing Indebtedness of the Company, any of its Subsidiaries
or the person(s) or assets to be acquired); provided that (a) the release of the
proceeds thereof to the Company and its Subsidiaries is contingent upon the
consummation of such Material Acquisition and, pending such release, such
proceeds are held in escrow (and, if the definitive agreement (or, in the case
of a tender offer or similar transaction, the definitive offer document) for
such acquisition is terminated prior to the consummation of such Material
Acquisition or if such Material Acquisition is otherwise not consummated by the
date specified in the definitive documentation relating to such Indebtedness,
such proceeds shall be promptly applied to satisfy and discharge all obligations
of the Company and its Subsidiaries in respect of such Indebtedness) or (b) such
Indebtedness contains a “special mandatory redemption” provision (or other
similar provision) or otherwise permits or requires such Indebtedness to be
redeemed or prepaid if such Material Acquisition is not consummated by the date
specified in the definitive documentation relating to such Indebtedness (and if
the definitive agreement (or, in the case of a tender offer or similar
transaction, the definitive offer document) for such Material Acquisition is
terminated in accordance with its terms prior to the consummation of such
Material Acquisition or such Material Acquisition is otherwise not consummated
by the date specified in the definitive documentation relating to such
Indebtedness, such Indebtedness is so redeemed or prepaid within 90 days of such
termination or such specified date, as the case may be).

 

“Acquisition-Related Incremental Term Loans” has the meaning assigned to such
term in Section 2.25.

 

“Adjusted LIBO Rate” means (a) with respect to any Euro-Currency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum equal
to (i) the LIBO Rate for such Interest Period multiplied by (ii) the Statutory
Reserve Rate and (b) with respect to any Euro-Currency Borrowing denominated in
an Alternative Currency for any Interest Period, an interest rate per annum
equal to the LIBO Rate for such Interest Period.

 

“Administrative Agent” means JPMCB and its Affiliates, as applicable, in each
case in its capacity as administrative agent for the Lenders hereunder, provided
that the rights of the Administrative Agent under Article 8, Section 12.02 and
Section 12.04 shall be exercised solely by JPMCB (or its successors) in its
capacity as Administrative Agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 



2

 

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means the Administrative Agent, each Syndication Agent and each
Documentation Agent.

 

“Agreement” has the meaning specified in the introductory paragraph.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Euro-Dollar Business Day, on the
immediately preceding Euro-Dollar Business Day) plus 1%, provided that for the
purpose of this definition, the Adjusted LIBO Rate for any day shall be based on
the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.13 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate as so determined would be less than 1.00%, such rate
shall be deemed to be 1.00% for purposes of this Agreement.

 

“Alternative Currency” means Euro or Pound Sterling.

 

“Alternative Currency Loan” means a Loan that is made in an Alternative Currency
pursuant to the applicable Borrowing Request (or request pursuant to
Section 2.04). Any Loan made in the currency of a Participating Member State
before the date on which such Participating Member State adopts the Euro as its
currency (the “Entry Date”) and still outstanding on the Entry Date shall be
prepaid on the last day of the Interest Period applicable thereto on the Entry
Date.

 

“Ancillary Document” has the meaning assigned to such term in Section 12.06.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Credit Parties or their respective subsidiaries from
time to time concerning or relating to bribery or corruption.

 

“Applicable Lending Office” means, with respect to any Lender, (a) in the case
of its ABR Loans, its Domestic Lending Office, (b) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (c) in the case of its
Swingline Loans, its Swingline Lending Office.

 



3

 

 

“Applicable Parties” has the meaning assigned to such term in Section 9.11(c).



“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.23 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Euro-Currency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable ABR Margin or Euro-Currency Margin or the
Commitment Fee Rate, respectively, in each case as determined for such day in
accordance with Section 2.21.

 

“Approved Electronic Platform” has the meaning assigned to such term in
Section 9.11(a).

 

“Approved Fund” has the meaning assigned to such term in Section 12.04.

 

“Approved Jurisdiction” means (i) the United States, (ii) England and Wales in
the United Kingdom, (iii) the Netherlands and (iv) any other jurisdiction
approved for this purpose by each of the Lenders.

 

“Arranger” means each of BofA Securities, Inc., JPMorgan Chase Bank, N.A., ING
Bank N.V., Dublin Branch, Citibank, N.A., and HSBC Securities (USA) Inc., each
in its capacity as a joint bookrunner and joint lead arranger under this
Agreement.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of each party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Company.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments in whole.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 



4

 

 

“Bail-In Lender” has the meaning assigned to such term in Section 2.19(b).

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that, for avoidance of doubt, a Bankruptcy
Event shall not result solely by virtue of (i) any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof or (ii) in the case of a solvent person,
the precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed, in any
such case, where such action does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any obligations of such Person hereunder.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“BofA” means Bank of America, N.A., a national banking association.

 

“Borrower” means the Company or any Subsidiary Borrower, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing. When used in relation to any Loan, references to “the Borrower” are
to the particular Borrower to which such Loan is or is to be made.

 



5

 

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Euro-Currency Loans, denominated
in the same currency and as to which a single Interest Period is in effect,
(b) a Swingline Loan, or (c) from and after the Term Loan Conversion Date, any
Revolving Loans converted into Term Loans pursuant to Section 2.09(a) of the
same Type, made, converted or continued on the same date and, in the case of
Euro-Currency Loans, denominated in the same currency and as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or Section 2.04, as applicable, and in
substantially the form set forth as Exhibit I hereto or such other form as the
Administrative Agent and the Company may approve from time to time.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on December 14, 2018
(without giving effect to the phase-in of the effectiveness of any amendments to
GAAP that have been adopted as of such date), and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP as in
effect on December 14, 2018 (without giving effect to the phase-in of the
effectiveness of any amendments to GAAP that have been adopted as of such date).

 

“Change in Control” means that (a) any Person or group of persons within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934 becomes the
beneficial owner, directly or indirectly, of 30% or more of the outstanding
common stock of the Company or (b) individuals who constitute the Continuing
Directors cease for any reason to constitute at least a majority of the board of
directors of the Company (which, for the purpose of this definition, shall be
deemed not to mean any committee of the board of directors of the Company).

 

“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 



6

 

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“CLO” has the meaning assigned to such term in Section 12.04.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Combination” has the meaning assigned to such term in Section 2.08(c).

 

“Combined Lender” has the meaning assigned to such term in Section 2.08(c).

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate Dollar
Amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08, (b) increased
from time to time pursuant to Section 2.25 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01A, or in the Assignment and Assumption or other documentation or
record (as such term is defined in Section 9-102(a)(70) of the New York Uniform
Commercial Code) as provided in Section 12.04(b)(ii)(C) or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $1,500,000,000.

 

“Commitment Fee Rate” has the meaning assigned to such term in Section 2.21.

 

“Commitment Termination Date” means August 18, 2021.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to Section 9.11(c), including through an
Approved Electronic Platform.

 

“Company” means Cummins Inc., an Indiana corporation.

 

“Consolidated” means, as applied to any financial or accounting term with
respect to any Person, such term determined on a consolidated basis in
accordance with GAAP for such Person and all consolidated subsidiaries thereof.

 



7

 

 

“Consolidated Net Debt” means Total Debt, minus (i) domestic cash and cash
equivalents that are unrestricted and unencumbered (except for the Liens
contemplated in clause (x) below) and (ii) foreign cash and cash equivalents
that are unrestricted, unencumbered (except for the Liens contemplated in clause
(x) below) and freely transferable to the United States (it being understood and
agreed that the transfer of cash and cash equivalents being subject to (a) any
procedures or limitations which are solely within the control of the Company or
applicable Subsidiary, (b) any approval, filing, consent or the like of any
third party or Governmental Authority (1) that is merely of a routine or
administrative nature, (2) that is routinely and ordinarily provided or accepted
by such third party or Governmental Authority in the ordinary course and (3) the
most recent of which, at the time of determination, has not been denied or
rejected by such third party or Governmental Authority and/or (c) the imposition
of any nominal governmental stamp, documentary or similar nominal tax, charge or
similar levy, in each case, shall not cause such cash and cash equivalents not
to be “unrestricted, unencumbered and freely transferable” within the meaning of
the foregoing), in each case, to the extent such cash and cash equivalents
(x) are not subject to a Lien in favor of any creditor (other than any Lien of
the type contemplated by Sections 6.01(a) and 6.01(r)) and (y) exceed, in the
aggregate after giving effect to clause (i), $250,000,000.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be Consolidated with those of the Company in its
Consolidated financial statements if such statements were prepared as of such
date.

 

“Consolidated Total Capital” means, with respect to the Company on any date, the
sum of (x) Consolidated Net Debt plus (y) consolidated shareholders’ equity of
the Company and its Subsidiaries (including, for the avoidance of doubt,
noncontrolling interests), Consolidated in accordance with GAAP (excluding for
this purpose the impact of accumulated other comprehensive income or loss), in
each case determined as of such date.

 

“Continuing Director” means any member of the board of directors of the Company
who is (i) a director of the Company on the date of this Agreement,
(ii) nominated by the board of directors of the Company or (iii) appointed or
otherwise approved by directors referred to in clauses (i) and (ii).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means any of the following:

 

(i)            a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)           a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)          a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to it in Section 12.17.

 

“Credit Party” means the Company and each other Borrower.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 



8

 

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund all or any
portion of its Loans, (ii) fund all or any portion of its participations in
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s reasonable determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company or the
Administrative Agent and the Company in writing, or has made a public statement
to the effect, that it does not intend or expect to comply with all or any
portion of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s
reasonable determination that a condition precedent (specifically identified and
including the particular default, if any) to funding under this Agreement cannot
be satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Domestic Business Days after request by the
Administrative Agent or the Company, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Swingline Loans under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s or the Company’s receipt of such certification in form
and substance satisfactory to it, or (d) has become (or has a Parent that has
become) the subject of a Bankruptcy Event and/or a Bail-In Action.

 

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

 

“Departing Lender Signature Page” means the signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.

 

“Disqualified Institution” has the meaning assigned to such term in
Section 12.04.

 

“Documentation Agents” means each of Citibank, N.A. and HSBC Bank USA, National
Association in its capacity as documentation agent in respect of this Agreement.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Amount” of any amount of any currency means, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in an Alternative Currency, the equivalent of
such amount in Dollars determined by using the rate of exchange for the purchase
of Dollars with such Alternative Currency last provided (either by publication
or otherwise provided to the Administrative Agent) by the applicable Reuters
source on the Business Day (New York City time) immediately preceding the date
of determination or if such service ceases to be available or ceases to provide
a rate of exchange for the purchase of Dollars with such Alternative Currency,
as provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its reasonable discretion (or if such service ceases to
be available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as reasonably determined by the Administrative Agent, in
consultation with the Company, using any reasonable method of determination it
deems reasonably appropriate) and (c) if such amount is denominated in any other
currency, the equivalent of such amount in Dollars as reasonably determined by
the Administrative Agent, in consultation with the Company, using any reasonable
method of determination it deems reasonably appropriate.

 



9

 

 

“Dollar-Denominated Loan” means a Loan that is made in Dollars.

 

“Dollar-Denominated Revolving Borrowing” means a Revolving Borrowing denominated
in Dollars.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

 

“DQ List” has the meaning assigned to such term in Section 12.04(g)(iv).

 

“EEA Financial Institution” means (a) any institution or firm established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 12.02).

 

“Election to Participate” means an Election to Participate substantially in the
form of Exhibit D.

 

“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit E.

 



10

 

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Eligible Subsidiary” means any Wholly-Owned Consolidated Subsidiary organized
under the laws of an Approved Jurisdiction (i) as to which an Election to
Participate shall have been delivered to the Administrative Agent and (ii) as to
which an Election to Terminate with respect to such Election to Participate
shall not have been delivered to the Administrative Agent. Each such Election to
Participate and Election to Terminate shall be duly executed on behalf of such
Wholly-Owned Consolidated Subsidiary and the Company in such number of copies as
the Administrative Agent may request. If at any time a Subsidiary theretofore
designated as an Eligible Subsidiary no longer qualifies as a Wholly-Owned
Consolidated Subsidiary, the Company shall cause to be delivered to the
Administrative Agent an Election to Terminate terminating the status of such
Subsidiary as an Eligible Subsidiary. The delivery of an Election to Terminate
shall not affect any obligation of an Eligible Subsidiary theretofore incurred
or the Company’s guarantee thereof. The Administrative Agent shall promptly give
notice to the Lenders of the receipt of any Election to Participate or Election
to Terminate.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 



11

 

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (c) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (d) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan, (e) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan, (f) the receipt by the Company
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Company or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, “insolvent” within the meaning of Title IV of ERISA or in
“endangered” or in “critical” status within the meaning of Section 432 of the
Code or Section 305 of ERISA; (g) a determination that any Plan is or is
reasonably expected to be in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (h) the conditions contained in
Section 303(k)(1)(A) of ERISA for imposition of a lien shall have been met with
respect to any Plan; (i) the cessation of operations at a facility of the
Company or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; or (j) a Foreign Plan Event.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” means the single currency of the Participating Member States.

 

“Euro-Currency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (except pursuant to
clause (c) of the definition of “Alternate Base Rate”).

 

“Euro-Currency Business Day” means a Euro-Dollar Business Day; provided that
(a) when used in connection with an Alternative Currency Loan denominated in an
Alternative Currency, the term “Euro-Currency Business Day” shall exclude any
day on which banks are not open for dealings in deposits in the applicable
currency in the London interbank market and (b) when used in connection with any
Loan denominated in Euro, the term “Euro-Currency Business Day” shall exclude
any day on which the TARGET2 payment system is not open for the settlement of
payment in Euro.

 

“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Lender may from time to time by
notice to the Borrower and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies and/or to
different Borrowers, in which case all references herein to the Euro-Currency
Lending Office of such Lender shall be deemed to refer to any or all of such
offices, as the context may require.

 



12

 

 

“Euro-Currency Loan” means a Euro-Dollar Loan or an Alternative Currency Loan.

 

“Euro-Currency Margin” means the applicable rate determined in accordance with
Section 2.21.

 

“Euro-Dollar”, when used in reference to any Loan or Borrowing made in Dollars,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate (except
pursuant to clause (c) of the definition of “Alternate Base Rate”).

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.

 

“Event of Default” has the meaning assigned to such term in Article 8.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower under any Loan Document, (a) income or franchise taxes imposed
on (or measured by) its net income by the United States or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its Applicable Lending
Office is located, (b) any branch profits taxes imposed by the United States of
America, or any similar tax imposed by any other jurisdiction described in
clause (a) above, (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Company under Section 2.19(b)), any withholding tax
that (i) is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new Applicable
Lending Office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Applicable Lending
Office (or assignment), to receive additional amounts from any Borrower with
respect to such withholding tax pursuant to Section 2.16(a) or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
(f) and (g), and (d) Taxes resulting from FATCA.

 

“Existing Credit Agreement” is defined in the recitals hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Euro-Dollar Business Day by the NYFRB as the effective federal funds rate;
provided that if the Federal Funds Effective Rate as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 



13

 

 

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or assistant treasurer.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

 

“Foreign Plan” shall mean any benefit plan maintained or contributed to by the
Company or any Subsidiary that, under applicable law other than the laws of the
United States or any political subdivision thereof, is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority; (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments; (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Plan or to appoint a trustee or similar official to administer any such Foreign
Plan, or alleging the insolvency of any such Foreign Plan; (d) the incurrence of
any liability by the Company or any Subsidiary under applicable law on account
of the complete or partial termination of such Foreign Plan or the complete or
partial withdrawal of any participating employer therein; or (e) the occurrence
of any transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by the
Company or any Subsidiary, or the imposition on the Company or any Subsidiary of
any fine, excise tax or penalty resulting from any noncompliance with any
applicable law.

 

“GAAP” means generally accepted accounting principles in the United States as
described in Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation, any supranational body or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government, including any applicable supranational bodies (such as
the European Union or the European Central Bank).

 



14

 

 

“Guarantee” of or by any Person means, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or (c) to maintain working capital, equity capital
or other financial statement condition or liquidity of the primary obligor so as
to enable the primary obligor to pay such Indebtedness; provided, however, that,
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business. It is understood and agreed that the amount of
any Guarantee of or by any Person shall be deemed to be the lower of (a) the
amount of Indebtedness in respect of which such Guarantee exists and (b) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guarantee.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“IBA” has the meaning assigned to such term in Section 1.06.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.25.

 

“Increasing Lender Supplement” means a supplement to this Agreement
substantially in the form of Exhibit G attached hereto.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.25.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.25.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances and (i) net obligations under Swap Agreements.
The Indebtedness of any Person shall also include the Indebtedness of any
partnership in which such Person is a general partner, except to the extent that
recourse against such general partner (as a general partner) has been
contractually waived or limited. Notwithstanding the foregoing, the term
“Indebtedness”, in respect of the Company and its Subsidiaries, shall not
include (i) deferred compensation and employee benefit obligations for officers
and employees of the Company or any of its Subsidiaries, (ii) trade and similar
payables and accrued expenses or liabilities incurred in the ordinary course of
business, (iii) any customary earnout or holdback in connection with an
acquisition not prohibited by this Agreement, (iv) any obligations in respect of
customer advances held in the ordinary course of business, (v) performance
bonds, performance guarantees or similar obligations (or contingent
reimbursement obligations in respect of bank guarantees or letters of credit in
lieu thereof) entered into in the ordinary course of business, (vi) any
Indebtedness that has been discharged and/or defeased, provided that funds in an
amount equal to all such Indebtedness (including interest and any other amounts
required to be paid to the holders thereof in order to give effect to such
discharge and/or defeasance) have been irrevocably deposited with a trustee for
the benefit of the relevant holders of such Indebtedness or (vii) interest,
fees, make-whole amounts, premiums, charges or expenses, if any, relating to the
principal amount of Indebtedness. If any Indebtedness is limited to recourse
against a particular asset or assets of a Person, the amount of the
corresponding Indebtedness shall be equal to the lesser of the amount of such
Indebtedness and the fair market value of such asset or assets, as determined by
the Company in good faith, at the date for determination of the amount of such
Indebtedness. For all purposes of this Agreement, the amount of Indebtedness of
the Company and its Subsidiaries shall be calculated without duplication of
guaranty obligations of the Company or any Subsidiary in respect thereof.

 



15

 

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
under this Agreement.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) a Disqualified Institution.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Euro-Currency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Euro-Currency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, with respect to any Euro-Currency Borrowing, the period
commencing on the date of such Borrowing and ending on the same day of the next
week (herein, a “weekly period”) or on the numerically corresponding day in the
calendar month that is one, two, three, or six months, or (subject to the
availability to each Lender of matching deposits for such periods in the London
interbank market) twelve months thereafter, as the Borrower may elect; provided
that: (a) if any Interest Period would end on a day other than a Euro-Currency
Business Day, such Interest Period shall be extended to the next succeeding
Euro-Currency Business Day unless (except in the case of a weekly period) such
next succeeding Euro-Currency Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Currency Business Day; and (b) any Interest Period (other than a weekly
period) pertaining to a Euro-Currency Borrowing that commences on the last
Euro-Currency Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Euro-Currency Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter,
other than for purposes of Section 4.02, shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 



16

 

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent demonstrable error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period; and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided that if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association.

 

“Lender Party” means the Administrative Agent, any Swingline Lender or any other
Lender.

 

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
other documentation contemplated hereby, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or other
documentation contemplated hereby. Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lenders. For the avoidance of doubt, the
term “Lenders” excludes the Departing Lenders.

 

“LIBO Rate” means, with respect to any Euro-Currency Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Euro-Currency Business Days prior to the commencement of such Interest Period
(or, in the case of a Swingline Borrowing, on the date of commencement of such
Interest Period), as the rate for deposits in Dollars or the relevant
Alternative Currency with a maturity comparable to such Interest Period;
provided that if the LIBO Screen Rate shall not be available for such Interest
Period for such currency at such time (an “Impacted Interest Period”) but rates
are then available on the Screen for other periods for such currency, then the
LIBO Rate shall be the Interpolated Rate; provided, that if any LIBO Rate
determined in accordance with the foregoing shall be less than zero, the LIBO
Rate shall be deemed to be zero for all purposes of this Agreement.

 

“LIBO Screen Rate” means, for any day and time, with respect to any
Euro-Currency Borrowing for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for the applicable currency for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or Screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion), provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 



17

 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in or on such
asset and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, but excluding, for the avoidance of doubt, any operating lease.

 

“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.25.

 

“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.25.

 

“Loan Documents” means this Agreement, any amendment thereto, each Election to
Participate and any promissory notes issued to any Lender hereunder.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Material Acquisition” means any acquisition if the aggregate consideration paid
or to be paid (including liabilities to be assumed as part of the purchase
consideration) by the Company or a Subsidiary in respect of such acquisition is
equal to or greater than $350,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Company to perform any of its material
obligations under the Loan Documents or (c) the validity or enforceability of,
or the rights of or remedies available to the Lenders under, the Loan Documents;
provided, however, that events, circumstances, changes, effects or conditions
with respect to the Company and its Subsidiaries disclosed in any Form 10-K,
Form 10-Q or Form 8-K filed by the Company with the Securities and Exchange
Commission prior to the Effective Date shall not constitute a “Material Adverse
Effect” to the extent so disclosed.

 

“Maturity Date” means the Commitment Termination Date, unless a Term Loan
Election has been made and the Term Loan Conversion Date has occurred, in which
case “Maturity Date” means the first anniversary of the Commitment Termination
Date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate
contributes or with respect to which the Company or any ERISA Affiliate has any
liability.

 



18

 

 

“Net Debt to Total Capital Ratio” has the meaning assigned to such term in
Section 7.01.

 

“New Lender” has the meaning assigned to such term in Section 2.25.

 

“New Lender Supplement” means a supplement to this Agreement substantially in
the form of Exhibit H attached hereto.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Euro-Currency Business Day, for the
immediately preceding Euro-Currency Business Day); provided that if none of such
rates are published for any day that is a Euro-Currency Business Day, the term
“NYFRB Rate” means the rate quoted for such day for a federal funds transaction
quoted at 11:00 a.m., New York City time, on such day received by the
Administrative Agent from a federal funds broker unaffiliated with the
Administrative Agent of recognized standing selected by it; provided, further,
that if any of the aforesaid rates as so determined would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Original Subsidiary Borrower” means each of Cummins EMEA Holdings Limited, a
company incorporated under the laws of England and Wales in the United Kingdom
and CMI Global Equity Holdings B.V., a company incorporated under the laws of
the Netherlands. The Company may, by delivery to the Administrative Agent of an
Election to Terminate, terminate the status of any of the above-listed
Subsidiaries as an Original Subsidiary Borrower. The delivery of an Election to
Terminate shall not affect any obligation of an Original Subsidiary Borrower
theretofore incurred or the Company’s guarantee thereof. The Administrative
Agent shall promptly give notice to the Lenders of the receipt of any such
Election to Terminate.

 

“Other Taxes” means any and all present or future stamp, documentary, or filing
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of or registration of, or otherwise with respect to, any Loan
Document.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Euro-Currency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Euro-Dollar
Business Day by the NYFRB as an overnight bank funding rate.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning set forth in Section 12.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 12.04(c).

 



19

 

 



“Participating Member States” means those members of the European Union from
time to time which adopt a single, shared currency.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Pound Sterling” means the lawful currency of the United Kingdom.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined reasonably and in good faith by the Administrative
Agent) or any similar release by the Board (as determined reasonably and in good
faith by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

 

“Priority Indebtedness” shall mean, at any time, without duplication, (i) the
aggregate principal amount of all Indebtedness of the Company then outstanding
which Indebtedness is secured by Liens on property and assets of the Company or
any Subsidiary (other than Indebtedness secured by Liens described in
(a) through (l) of Section 6.01), and (ii) the aggregate principal amount of all
outstanding Indebtedness of all Subsidiaries (other than (x) Indebtedness
hereunder, (y) Indebtedness of Subsidiaries payable to the Company or any
Wholly-Owned Consolidated Subsidiary and (z) any unsecured Guarantee of
Indebtedness issued by the Company; provided that such Subsidiary shall also
have guaranteed the obligations hereunder on or prior to the date on which such
Guarantee is given).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to it in Section 12.17.

 

“Register” has the meaning set forth in Section 12.04(b)(iv).

 



20

 

 

“Regulation D” shall mean Regulation D of the Board, as the same is from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” shall mean Regulation U of the Board, as from time to time in
effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board, as from time to time in
effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Replacement Lender” has the meaning assigned to such term in Section 2.08(c).

 

“Required Lenders” means, subject to Section 2.23, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Article 8 or the
Commitments terminating or expiring, Lenders having Revolving Credit Exposures
and Unfunded Commitments representing more than 50% of the sum of the Total
Revolving Credit Exposure and Unfunded Commitments at such time, provided that,
solely for purposes of declaring the Loans to be due and payable pursuant to
Article 8, the Unfunded Commitment of each Lender shall be deemed to be zero;
and (b) for all purposes after the Loans become due and payable pursuant to
Article 8 or the Commitments expire or terminate, Lenders having Revolving
Credit Exposures representing more than 50% of the Total Revolving Credit
Exposure; provided that, in the case of clauses (a) and (b) above, (x) the
Revolving Credit Exposure of any Lender that is a Swingline Lender shall be
deemed to exclude any amount of its Swingline Exposure in excess of its
Applicable Percentage of all outstanding Swingline Loans, adjusted to give
effect to any reallocation under Section 2.23 of the Swingline Exposures of
Defaulting Lenders in effect at such time, and the Unused Commitment of such
Lender shall be determined on the basis of its Revolving Credit Exposure
excluding such excess amount and (y) for the purpose of determining the Required
Lenders needed for any waiver, amendment, modification or consent of or under
this Agreement or any other Loan Document, any Lender that is the Company or an
Affiliate of the Borrower shall be disregarded.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Retired Commitments” has the meaning assigned to such term in Section 2.08(c).

 

“Reuters” means Thomson Reuters Corp., Refinitiv or any successor thereto.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding Dollar Amount of such Lender’s Revolving Loans and the
aggregate Dollar Amount of its Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 



21

 

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, Her
Majesty’s Treasury of the United Kingdom or Canada, (b) any Person organized or
resident in a Sanctioned Country in violation of Sanctions and (c) any Person
50% or greater owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Canada or Her Majesty’s Treasury
of the United Kingdom.

 

“Screen” means (a) with respect to Dollar-Denominated Loans, the Reuters
“LIBOR01” screen displaying the London interbank offered rate as administered by
ICE Benchmark Administration and (b) with respect to Alternative Currency Loans,
the Reuters screen selected by the Administrative Agent that displays rates for
interbank deposits in the appropriate Alternative Currency or, in the case of
either (a) or (b), any successor or substitute screen provided by Reuters, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time in its reasonable discretion (and
consistent with any such determination by the Administrative Agent generally
under substantially similar credit facilities for which it acts as
administrative agent) for purposes of providing quotations of interest rates
applicable to deposits in the London interbank market.

 

“Significant Subsidiary” means any Subsidiary (which term, as used in this
definition, includes such Subsidiary’s subsidiaries) which meets any of the
following conditions:

 

(i)            the Company’s and the other Subsidiaries’ outstanding investments
in and advances to such Subsidiary exceed 10% of the Consolidated total assets
of the Company, in each case as of the end of the most recently completed fiscal
year of the Company for which financial statements have been delivered pursuant
to Section 5.04(a);

 

(ii)           the total assets (after intercompany eliminations) of such
Subsidiary exceed 10% of the Consolidated total assets of the Company as of the
end of the most recently completed fiscal year of the Company for which
financial statements have been delivered pursuant to Section 5.04(a);

 

(iii)          the net sales of such Subsidiary (after intercompany
eliminations) exceed 10% of the Consolidated net sales of the Company for the
most recently completed fiscal year of the Company for which financial
statements have been delivered pursuant to Section 5.04(a); or

 



22

 

 

(iv)          any Subsidiary with or into which a Significant Subsidiary is
merged or which has acquired all or substantially all the assets of a
Significant Subsidiary in either case pursuant to a transaction permitted by
Section 6.02; provided, however, that such Subsidiary shall cease to be a
Significant Subsidiary at the time of delivery pursuant to Section 5.04(a) of
financial statements covering the fiscal year in which such transaction occurred
unless one of the conditions set forth in clauses (i), (ii) or (iii) above is
satisfied with respect to such Subsidiary.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
Regulation D. Euro-Currency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, association or other business entity of which
securities or other ownership interests representing more than 50% of the
ordinary voting power are, at the time any determination is being made, owned,
controlled or held by the parent or one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Borrower” means each Original Subsidiary Borrower and each Eligible
Subsidiary, and “Subsidiary Borrowers” means all or any combination of the
foregoing as the context may require.

 

“Supported QFC” has the meaning assigned to it in Section 12.17.

 

“Surviving Commitment” has the meaning assigned to such term in Section 2.08(c).

 

“Surviving Lender” has the meaning assigned to such term in Section 2.08(c).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 



23

 

 

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01B hereof, as such amount may be increased
from time to time upon request of the Borrower with the written consent of such
Lender, (ii) if such Lender has been designated as a Swingline Lender pursuant
to Section 2.04(d), the amount set forth in the written agreement among such
Lender, the Company and the Administrative Agent setting forth such designation
or (iii) if such Lender has entered into an Assignment and Assumption, the
amount set forth for such Lender as its Swingline commitment in the Register
maintained by the Administrative Agent pursuant to Section 12.04(b)(iv).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum, without duplication, of (a) its Applicable
Percentage of the aggregate principal amount of all Swingline Loans outstanding
at such time (excluding, in the case of any Lender that is a Swingline Lender,
Swingline Loans made by it that are outstanding at such time to the extent that
the other Lenders shall not have funded their participations in such Swingline
Loans), adjusted to give effect to any reallocation under Section 2.23 of the
Swingline Exposure of Defaulting Lenders in effect at such time, and (b) in the
case of any Lender that is a Swingline Lender, the aggregate principal amount of
all Swingline Loans made by such Lender outstanding at such time, less the
amount of participations funded by the other Lenders in such Swingline Loans.

 

“Swingline Lender” means (a) each of BofA, Citibank, N.A. or any of its
affiliates, HSBC Bank USA, National Association, ING Bank N.V., Dublin Branch
and JPMCB in its capacity as lender of Swingline Loans hereunder and (b) any
other Lender that is designated as a Swingline Lender in accordance with
Section 2.04(d).

 

“Swingline Lending Office” means, as to each Swingline Lender, its office
located at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Swingline Lending Office)
or such other office as such Swingline Lender may hereafter designate as its
Swingline Lending Office by notice to the Company and the Administrative Agent.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agent” means each of BofA and ING Bank N.V., Dublin Branch in its
capacity as syndication agent in respect of this Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Loan” means a Revolving Loan converted into a term loan under
Section 2.09(a).

 

“Term Loan Conversion Date” has the meaning assigned to it in Section 2.09(a).

 

“Term Loan Election” has the meaning assigned to it in Section 2.09(a).

 



24

 

 

“Total Debt” means, with respect to the Company on any date, all indebtedness
for borrowed money of the Company and its Subsidiaries, Consolidated in
accordance with GAAP, excluding, for the avoidance of doubt, intercompany
indebtedness.

 

“Total Revolving Credit Exposure” means, at any time, the outstanding principal
amount of the Revolving Loans and Swingline Loans at such time.

 

“Trade Date” has the meaning assigned to such term in Section 12.04(g)(i).

 

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents and the borrowing of Loans hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure.

 

“United States” or “U.S.” means the United States of America, including the
States thereof and the District of Columbia, but excluding its territories and
possessions.

 

“U.S. Special Resolution Regime” has the meaning assigned to it in
Section 12.17.

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares) are at the time owned by the Company or one or
more Wholly-Owned Consolidated Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” has the meaning assigned to such term in Section 2.16(a).

 



25

 

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

Section 1.02.         Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan” or a “Term Loan”) or by Type (e.g., an “ABR Loan”) or by
Class and Type (e.g., an “ABR Revolving Loan” or an “ABR Term Loan”). Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Borrowing”
or a “Term Loan Borrowing”) or by Type (e.g., an “ABR Borrowing”) or by
Class and Type (e.g., an “ABR Revolving Borrowing” or an “ABR Term Loan
Borrowing”).

 

Section 1.03.         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall” and
the word “permit” shall be construed to have the same meaning and effect as the
word “suffer”. Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein), (c) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (d) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

Section 1.04.         Accounting Terms; GAAP. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time; provided that, if the Company notifies the Administrative
Agent that the Company wishes to amend any provision hereof to eliminate the
effect of any change in GAAP or in the application thereof (or if the
Administrative Agent notifies the Company that the Required Lenders wish to
amend any provision hereof for such purpose), then such provision shall be
applied on the basis of GAAP in effect immediately before the relevant change
became effective, until either such notice is withdrawn or such provision is
amended in a manner satisfactory to the Company and the Required Lenders.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein (including computations in respect of
compliance with Section 7.01) shall be made (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Indebtedness under Accounting Standards
Codification 470-20 or 2015-03 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) without giving effect to any change to, or modification
of, GAAP (including any future phase-in of changes to GAAP that have been
approved as of December 14, 2018) which would require the capitalization of
leases characterized as “operating leases” as of December 14, 2018 (it being
understood and agreed, for the avoidance of doubt, financial statements
delivered pursuant to Sections 5.04(a) and 5.04(b) shall be prepared without
giving effect to this sentence).

 



26

 

 

Section 1.05.         Amendment and Restatement of the Existing Credit
Agreement. The parties to this Agreement agree that, upon (i) the execution and
delivery by each of the parties hereto of this Agreement and (ii) satisfaction
of the conditions set forth in Section 4.01, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation. All “Loans”
(the “Existing Loans”) made and “Obligations” incurred under the Existing Credit
Agreement which are outstanding on the Effective Date shall continue as Loans
and Obligations under (and shall be governed by the terms of) this Agreement and
the other Loan Documents. Without limiting the foregoing, upon the effectiveness
hereof: (a) all references in the “Loan Documents” (as defined in the Existing
Credit Agreement) to the “Administrative Agent”, the “Credit Agreement” and the
“Loan Documents” shall be deemed to refer to the Administrative Agent, this
Agreement and the Loan Documents, (b) the Administrative Agent shall make such
reallocations, sales, assignments or other relevant actions in respect of each
Lender’s credit exposure under the Existing Credit Agreement as are necessary in
order that each such Lender’s Revolving Credit Exposure and outstanding
Revolving Loans hereunder reflects such Lender’s Applicable Percentage of the
outstanding aggregate Revolving Credit Exposures on the Effective Date (without
the necessity of executing and delivering any Assignment and Assumption or the
payment of any processing or recordation fee), (c) the Existing Loans of each
Departing Lender shall be repaid in full (accompanied by any accrued and unpaid
interest and fees thereon), each Departing Lender’s “Commitment” under the
Existing Credit Agreement shall be terminated and the Departing Lenders shall
not be a Lender hereunder (provided, however, that the Departing Lenders shall
continue to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 12.03)
and (d) the Company hereby agrees to compensate each Lender (and the Departing
Lenders) for any and all losses, costs and expenses incurred by such Lender in
connection with the sale and assignment of any Euro-Currency Loans (including
the “Euro-Currency Loans” under the Existing Credit Agreement) and such
reallocation (and any repayment or prepayment of each Departing Lender’s Loan)
described above, in each case on the terms and in the manner set forth in
Section 2.15 hereof.

 



27

 

 

Section 1.06.          Interest Rates; LIBOR Notification. The interest rate on
Euro-Currency Loans is determined by reference to the LIBO Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Euro-Currency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.13(b) of this
Agreement, such Section 2.13(b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Company,
pursuant to Section 2.13, in advance of any change to the reference rate upon
which the interest rate on Euro-Currency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
availability of the London interbank offered rate or other rates in the
definition of “LIBO Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 2.13(b),
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability (other than, for the
avoidance of doubt, with respect to its obligation to apply the definition of
such rate in accordance with its terms and comply with its obligations in
Article 2 (including Section 2.13) of this Agreement).

 

Section 1.07.         Certain Calculations. No Default or Event of Default shall
arise as a result of any limitation or threshold set forth in Dollars in
‎Articles 6 and 8 under this Agreement being exceeded solely as a result of
changes in currency exchange rates from those rates applicable on the last day
of the fiscal quarter of the Company immediately preceding the fiscal quarter of
the Company in which the applicable transaction or occurrence requiring a
determination occurs.

 

Section 1.08.         Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its equity interests at such time.

 



28

 

 

Article 2
The Credits

 

Section 2.01.         Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans denominated in Dollars or in
an Alternative Currency as the applicable Borrower elects pursuant to
Section 2.03 to such Borrower from time to time during the Availability Period;
provided that, immediately after each such Loan is made, the amount of each
Lender’s Revolving Credit Exposure shall not exceed such Lender’s Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, any Borrower may borrow, prepay and reborrow Revolving Loans.

 

Section 2.02.         Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. Each Lender may, at its option, make any Loan
available to any foreign Subsidiary Borrower by causing any foreign or domestic
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of such foreign Subsidiary
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(b)           Subject to Section 2.13, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Euro-Currency Loans as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Euro-Currency Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

 

(c)           At the time that any Revolving Borrowing is made, such Borrowing
shall be (i) in the case of a Dollar-Denominated Revolving Borrowing, in an
aggregate Dollar Amount that is not less than $10,000,000 and an integral
multiple of $1,000,000 and (ii) in the case of a Borrowing denominated in an
Alternative Currency, in an aggregate amount in such Alternative Currency that
is not less than 10,000,000 units of such Alternative Currency and an integral
multiple of 1,000,000 units of such Alternative Currency; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments. Each Swingline Loan shall be in a
Dollar Amount that is an integral multiple of $100,000 and not less than
$500,000, or, in the case of a Swingline Loan denominated in an Alternative
Currency, in an amount in such Alternative Currency that is an integral multiple
of 100,000 units of such Alternative Currency and not less than 500,000 units of
such Alternative Currency. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Euro-Currency Borrowings outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 



29

 

 

Section 2.03.         Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) in the case of a Euro-Dollar Borrowing, by irrevocable written notice (via a
written Borrowing Request) not later than 11:00 a.m., New York City time, three
Euro-Dollar Business Days before the date of the proposed Borrowing, (b) in the
case of an Alternative Currency Borrowing, by irrevocable written notice (via a
written Borrowing Request) not later than 11:00 a.m., New York City time, four
Euro-Currency Business Days before the date of the proposed Borrowing or (c) in
the case of an ABR Borrowing, by irrevocable written notice (via a written
Borrowing Request) not later than 11:00 a.m., New York City time, on the date of
the proposed Borrowing. Each such Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)            the currency and the aggregate amount (in such currency) of the
requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Domestic Business
Day in the case of an ABR Revolving Borrowing and a Euro-Currency Business Day
in the case of a Euro-Currency Borrowing;

 

(iii)          in the case of a Revolving Borrowing in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Euro-Dollar Borrowing;

 

(iv)          in the case of a Euro-Currency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Revolving Borrowing denominated in Dollars is
specified, then the requested Revolving Borrowing shall be a Euro-Dollar
Borrowing with an Interest Period of one month’s duration. If no Interest Period
is specified with respect to any requested Euro-Currency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04.         Swingline Loans. (a) Subject to the terms and conditions
set forth herein, each Swingline Lender severally agrees to make Swingline Loans
to any Borrower in an Alternative Currency or in Dollars, as the Borrower
elects, from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans made by any Swingline
Lender exceeding a Dollar Amount equal to such Swingline Lender’s Swingline
Commitment or such higher amount as the applicable Swingline Lender may agree in
writing, (ii) such Swingline Lender’s Revolving Credit Exposure exceeding its
Commitment, (iii) the aggregate principal amount of the outstanding Swingline
Loans exceeding $250,000,000 or (iv) the Total Revolving Credit Exposure of all
Lenders exceeding the total Commitments; provided that no Swingline Lender shall
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.

 



30

 

 

(b)           To request a Swingline Loan, the Borrower shall notify the
applicable Swingline Lender (with a copy to the Administrative Agent) of such
request by irrevocable written notice (via a written Borrowing Request), (i) in
the case of an Alternative Currency Borrowing, at its applicable office (as set
forth in Section 12.01) no later than 10:00 a.m. London time on the date of the
proposed Swingline Loan (provided that the Borrower shall confirm such request
by facsimile (or electronic communication, if arrangements for doing so have
been approved by the applicable Swingline Lender) no later than 10:00
a.m. London time on the date of the proposed Swingline Loan), and (ii) in the
case of a Euro-Dollar Borrowing or an ABR Borrowing, not later than 1:00 p.m.,
New York City time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Domestic Business Day in the case of Dollar-Denominated Loans or a Euro-Currency
Business Day in the case of an Alternative Currency Loan), currency and amount
of the requested Swingline Loan and the location and number of the Borrower’s
account to which the funds are to be disbursed. Each Swingline Lender shall make
each Swingline Loan to be made by it available to the Borrower by means of a
credit to the account designated by the Borrower for such purpose by (i) 4:00
p.m. London time, in the case of Alternative Currency Loans and (ii) 4:00 p.m.,
New York City time, in the case of Dollar-Denominated Loans, on the requested
date of such Swingline Loan.

 

(c)           Any Swingline Lender may by written notice given to the
Administrative Agent not later than (i) 10:00 a.m., London time, on any
Euro-Currency Business Day, in the case of Alternative Currency Loans or
(ii) 10:00 a.m., New York City time, on any Domestic Business Day, in the case
of Dollar-Denominated Loans, require the Lenders to acquire participations on
such Euro-Currency Business Day or Domestic Business Day (as applicable) in all
or a portion of its Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Swingline Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of such Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to such Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to such Swingline Lender.
Any amounts received by such Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to such Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 



31

 

 

(d)           The Company may, at any time and from time to time with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld, conditioned or delayed) and the relevant Lender, designate one or more
additional Lenders to act as a Swingline Lender under the terms of this
Agreement. Any Lender designated as a Swingline Lender pursuant to this
Section 2.04(d) who agrees in writing to such designation shall be deemed to be
a “Swingline Lender” (in addition to being a Lender) in respect of Swingline
Loans made or to be made by such Lender.

 

(e)           Any Swingline Lender may be replaced at any time by written
agreement among the Company, the Administrative Agent (such agreement not to be
unreasonably withheld, conditioned or delayed), and the successor Swingline
Lender. The Administrative Agent shall notify the Lenders of any such
replacement of the relevant Swingline Lender. At the time any such replacement
shall become effective, the Company shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.12(c). From
and after the effective date of any such replacement, (i) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (ii) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.

 

(f)            Subject to the appointment and acceptance of a successor
Swingline Lender, any Swingline Lender may resign as a Swingline Lender at any
time upon thirty (30) days’ prior written notice to the Administrative Agent,
the Company and the Lenders, in which case, such Swingline Lender shall be
replaced in accordance with Section 2.04(e) above.

 

Section 2.05.         [Reserved].

 

Section 2.06.         Funding of Borrowings. (a)  Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof solely by wire
transfer:

 

(i)            if such Borrowing is to be made in Dollars, not later than 12:00
noon (New York City time), in funds immediately available in New York City, to
the account of the Administrative Agent most recently designated for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04; or

 



32

 

 

(ii)           if such Borrowing is to be made in an Alternative Currency, not
later than 12:00 noon (New York City time), in such Alternative Currency (in
such funds as may then be customary for the settlement of international
transactions in such Alternative Currency) to the account of the Administrative
Agent as shall have most recently been designated by the Administrative Agent
for such purpose by notice to the Lenders; provided that Swingline Loans shall
be made as provided in Section 2.04.

 

The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request.

 

Each Lender may, at its option, make any Loan available to any Borrower not
organized in the United States by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of such Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at the NYFRB Rate (if such amount was distributed in Dollars) or the rate
per annum at which one-day deposits in the relevant currency are offered by the
principal London office of the Administrative Agent in the London interbank
market (if such amount was distributed in an Alternative Currency).

 

Section 2.07.          Interest Elections. (a) Each Dollar-Denominated Revolving
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Euro-Dollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert any Revolving Borrowing or, from and
after the Term Loan Conversion Date, any Term Loan Borrowing to a different Type
or to continue any such Borrowing and, in the case of a Euro-Dollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
applicable Borrower may elect different options with respect to different
portions of any affected Revolving Borrowing or, if applicable, Term Loan
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

 

(b)            To make an election pursuant to Section 2.07(a) in respect of a
Revolving Borrowing or a Term Loan Borrowing, the applicable Borrower shall
notify the Administrative Agent of such election by irrevocable written notice
(via a written Interest Request) by the time that a Revolving Borrowing Request
for a Revolving Borrowing would be required under Section 2.03 if such Borrower
were requesting a Dollar-Denominated Loan of the Type resulting from such
election to be made on the effective date of such election.

 



33

 

 

(c)            Each Interest Election Request shall specify the following
information:

 

(i)            the Revolving Borrowing or Term Loan Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to paragraphs (iii) and (iv) below shall be specified for each
resulting Borrowing);

 

(ii)            the effective date of the election made pursuant to such
Interest Election Request, which shall be a Domestic Business Day in the case of
an ABR Borrowing and a Euro-Dollar Business Day in the case of a Euro-Dollar
Borrowing;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Euro-Dollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Euro-Dollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

 

If any such Interest Election Request requests a Euro-Dollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Euro-Dollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Revolving Borrowing or
Term Loan Borrowing is repaid as provided herein, at the end of such Interest
Period such Revolving Borrowing or Term Loan Borrowing, as the case may be,
shall be continued as a Euro-Dollar Borrowing with an Interest Period of one
month’s duration. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the applicable Borrower, then, so
long as an Event of Default is continuing (i) no outstanding Revolving Borrowing
or Term Loan Borrowing may be converted to or continued as a Euro-Dollar
Borrowing and (ii) unless repaid, each Euro-Dollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 



34

 

 

(f)            Each Revolving Loan that is an Alternative Currency Loan shall
have an initial Interest Period as specified in the applicable Borrowing
Request. Thereafter, the applicable Borrower may elect to continue such
Revolving Borrowing or, if applicable from and after the Term Loan Conversion
Date, any Term Loan Borrowing and may elect Interest Periods therefor, by
notifying the Administrative Agent of such election by telephone by the time and
at the office that a Revolving Borrowing Request would be required under
Section 2.03 if such Borrower were requesting an Alternative Currency Loan to be
made on the effective date of such election. The applicable Borrower may elect
different options with respect to different portions of the affected Revolving
Borrowing or, if applicable, Term Loan Borrowing (each in a minimum Dollar
Amount of $10,000,000), in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising any such Borrowing, and
the Loans comprising each such portion shall be considered a separate Borrowing.
Promptly following receipt of such Interest Election Request the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing. If the applicable Borrower fails to deliver
a timely Interest Election Request with respect to an Alternative Currency
Borrowing prior to the end of the Interest Period applicable thereto, or any
Interest Election Request fails to specify an Interest Period, then unless such
Borrowing is repaid as provided herein, such Borrower shall be deemed to have
elected a subsequent Interest Period of one month’s duration.

 

Section 2.08.         Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

 

(b)           The Company may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the Total Revolving Credit Exposure of all Lenders
would exceed the total Commitments.

 

(c)           Notwithstanding the foregoing, upon the acquisition of one Lender
by another Lender, or the merger, consolidation or other combination of any two
or more Lenders (any such acquisition, merger, consolidation or other
combination being referred to hereinafter as a “Combination” and each Lender
which is a party to such Combination being hereinafter referred to as a
“Combined Lender”), the Company may notify the Administrative Agent that it
desires to reduce the Commitment of the Lender surviving such Combination (the
“Surviving Lender”) to an amount equal to the Commitment of that Combined Lender
which had the largest Commitment of each of the Combined Lenders party to such
Combination (such largest Commitment being the “Surviving Commitment” and the
Commitments of the other Combined Lenders being hereinafter referred to,
collectively, as the “Retired Commitments”). If the Required Lenders (determined
as set forth below) and the Administrative Agent agree to such reduction in the
Surviving Lender’s Commitment, then (i) the aggregate amount of the Commitments
shall be reduced by the Retired Commitments effective upon the effective date of
the Combination (or such later date as the Company may specify in its request),
provided, that, on or before such date the Borrowers have paid in full the
outstanding principal amount of the Loans and funded participations in Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder of each of the Combined Lenders other than the Combined Lender
whose Commitment is the Surviving Commitment, (ii) from and after the effective
date of such reduction, the Surviving Lender shall have no obligation with
respect to the Retired Commitments, and (iii) the Company shall notify the
Administrative Agent whether it wants such reduction to be a permanent reduction
or a temporary reduction. If such reduction is to be a temporary reduction, then
the Company shall be responsible for finding one or more financial institutions
(which for the avoidance of doubt may be an existing Lender) (each, a
“Replacement Lender”), acceptable to the Administrative Agent (such acceptance
not to be unreasonably withheld, conditioned or delayed), willing to assume the
obligations of a Lender hereunder with aggregate Commitments up to the amount of
the Retired Commitments. The Administrative Agent may require the Replacement
Lenders to execute such documents, instruments or agreements as the
Administrative Agent reasonably deems necessary or desirable to evidence such
Replacement Lenders’ agreement to become parties hereunder. For purposes of this
Section 2.08(c), Required Lenders shall be determined as if the reduction in the
aggregate amount of the Commitments requested by the Company had occurred (i.e.,
the Combined Lenders shall be deemed to have a single Commitment equal to the
Surviving Commitment and the aggregate amount of the Commitments shall be deemed
to have been reduced by the Retired Commitments).

 



35

 

 

(d)           The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three (3) Domestic Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination or reduction of the Commitments delivered by the Company may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other matters specified therein, in which case such notice may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments under this Section 2.08 shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

Section 2.09.         Repayment of Loans; Term Loan Conversion; Evidence of
Debt.

 

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, and (ii) to the
Administrative Agent for the account of the relevant Swingline Lender the then
unpaid principal amount of each Swingline Loan made by such Swingline Lender on
the earlier of the Maturity Date and the date which is 15 Domestic Business Days
after such Swingline Loan is made. The Company may, by written notice to the
Administrative Agent given not fewer than 10 Domestic Business Days prior to the
Commitment Termination Date, elect (such election, the “Term Loan Election”),
effective as of the Commitment Termination Date (the “Term Loan Conversion
Date”), to convert all or a ratable portion of the Revolving Loans outstanding
on the Term Loan Conversion Date into Term Loans which the applicable Borrower
shall repay in full ratably to the Lenders on the first anniversary of the
Commitment Termination Date; provided that the Term Loan Election may not be
exercised unless the conditions set forth in Section 4.04 are satisfied on the
Term Loan Conversion Date. The conversion notice delivered by the Company shall
specify: (x) the Type of the Term Loan Borrowing effective on the Term Loan
Conversion Date and (y) in the case of a Euro-Currency Borrowing, the initial
Interest Period to be applicable thereto. In the event that less than all of the
Revolving Loans outstanding on the Commitment Termination Date are converted
into Term Loans pursuant to this Section 2.09(a), any outstanding Revolving
Loans not so converted shall be repaid in full on the Commitment Termination
Date. The aggregate Commitment will terminate on the Commitment Termination Date
and all commitment fees pursuant to Section 2.11(a) shall cease to accrue on the
Commitment Termination Date. All Revolving Loans converted into Term Loans
pursuant to this Section 2.09(a) shall continue to constitute Loans following
the Term Loan Conversion Date except that the Borrowers may not thereafter
reborrow pursuant to Section 2.01 after all or any portion of such Loans have
been prepaid pursuant to Section 2.10 on or after the Commitment Termination
Date.

 



36

 

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the currency and amount of each Loan made hereunder, the Class and
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note. In such event, such Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in a form approved by the Administrative Agent and
the Borrower. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 12.04) be represented by one or more promissory notes in such form
payable to the payee named therein and its registered assigns.

 

Section 2.10.         Prepayment of Loans. (a) Each Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.

 

(b)           The applicable Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the applicable Swingline
Lender) by telephone (confirmed by facsimile) of any prepayment hereunder (i) in
the case of prepayment of a Euro-Dollar Borrowing, not later than 11:00 a.m.,
New York City time, three Euro-Dollar Business Days before the date of
prepayment, (ii) in the case of prepayment of an Alternative Currency Borrowing,
not later than 11:00 a.m., New York City time, three Euro-Currency Business Days
before the date of prepayment, (iii) in the case of prepayment of an ABR
Revolving Borrowing or ABR Term Loan Borrowing, not later than 11:00 a.m., New
York City time, one Domestic Business Day before the date of prepayment or
(iv) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
New York City time (London time if such Swingline Loan is denominated in
Alternative Currencies or made to a Borrower other than the Company), on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, (A) if a notice of prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08 and (B) a notice of
prepayment by any Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or other matters specified therein, in
which case such notice may be revoked by the applicable Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Revolving Borrowing or a Term Loan Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing or Term Loan Borrowing shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type as provided in Section 2.02. Each prepayment under this Section 2.10
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by (i) accrued interest to the extent required
by Section 2.12 and (ii) break funding payments required by Section 2.15.

 



37

 

 

Section 2.11.         Fees. (a) Subject to Section 2.23, the Company agrees to
pay to the Administrative Agent for the account of each Lender a commitment fee
in Dollars, which shall accrue at the Applicable Rate on the daily unused amount
of the Commitment of such Lender (other than a Defaulting Lender and
disregarding, solely for purposes of computation of such fee, outstanding
Swingline Loans) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates. Accrued commitment fees
shall be payable in arrears on the twentieth (20th) day following the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. If the date on which accrued commitment fees are payable is not a
Domestic Business Day, the date for payment of such fees shall be extended to
the next succeeding Domestic Business Day. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(b)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees and participation fees, to the Lenders entitled
thereto. Fees paid in accordance with this Section 2.11 shall not be refundable
under any circumstances.

 

Section 2.12.         Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)           The Loans comprising each Euro-Currency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)           The Loans comprising each Swingline Borrowing shall bear interest,
at the election of the applicable Borrower, at (x) solely in the case of
Swingline Loans denominated in Dollars, the Alternate Base Rate plus the
Applicable Rate, (y) the Adjusted LIBO Rate that would be applicable to
Euro-Currency Loans in the applicable currency with a one-month Interest Period
commencing on the date such loan is made, plus the Applicable Rate, or (z) prior
to any funding by the Lenders of their participations therein pursuant to
Section 2.04(c), at such other rate as shall from time to time be agreed between
the applicable Swingline Lender and the applicable Borrower.

 



38

 

 

(d)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of or interest on any
Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(e)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, on the Maturity Date for such Loan and, in
the case of Revolving Loans, upon termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Euro-Dollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(f)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that (i) interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest computed with respect to Loans denominated in Pound Sterling shall
be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent demonstrable error.

 

Section 2.13.         Alternate Rate of Interest. (a)  If prior to the
commencement of any Interest Period for a Euro-Currency Borrowing:

 

(i)            the Administrative Agent determines (which determination shall be
conclusive and binding absent demonstrable error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for
deposits in the relevant currency for such Interest Period; or

 



39

 

 



(ii)            the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate applicable to Euro-Currency Borrowings
in the relevant currency for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice (in reasonable detail) thereof
to the Company and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Company
and the Lenders that the circumstances giving rise to such notice no longer
exist (which the Administrative Agent shall do promptly after becoming aware
thereof), (A) any Interest Election Request that requests the conversion of any
Revolving Borrowing or Term Loan Borrowing to, or continuation of any Revolving
Borrowing or Term Loan Borrowing as, a Euro-Currency Borrowing of the affected
currency shall be ineffective, (B) if any Borrowing Request requests a
Euro-Dollar Borrowing, such Borrowing shall be made as an ABR Borrowing and
(C) if any Borrowing Request requests a Euro-Currency Borrowing denominated in
any affected Alternative Currency, such Borrowing Request shall be deemed
ineffective.

 

(b)            Notwithstanding the foregoing, if at any time the Administrative
Agent determines (which determination shall be conclusive absent demonstrable
error), or the Company notifies the Administrative Agent that the Company has
determined, that (i) the circumstances set forth in clause (a)(i) have arisen
and such circumstances are unlikely to be temporary or (ii) the circumstances
set forth in clause (a)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable; provided
that, if such alternate rate of interest as so determined would be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 12.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
(along with the amendment to this Agreement giving effect to the changes hereto
in respect of such alternate rate of interest) is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment and the basis for such objection. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii)(w), clause (ii)(x) or
clause (ii)(y) of the first sentence of this Section 2.13(b), only to the extent
the LIBO Screen Rate for the relevant currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing or Term
Loan Borrowing to, or continuation of any Revolving Borrowing or Term Loan
Borrowing as, a Euro-Currency Borrowing of the affected currency shall be
ineffective, (y) if any Borrowing Request requests a Euro-Dollar Borrowing, such
Borrowing shall be made as an ABR Borrowing and (z) if any Borrowing Request
requests a Euro-Currency Borrowing denominated in any affected Alternative
Currency, such Borrowing Request shall be deemed ineffective.

 



40

 

 

Section 2.14.                Increased Costs. (a) If any Change in Law shall

 

(i)           impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender or its Applicable Lending Office
(except any such reserve requirement reflected in the Adjusted LIBO Rate); or

 

(ii)          impose on any Lender (or its Applicable Lending Office) or the
London interbank market any other condition affecting this Agreement or
Euro-Currency Loans made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its Applicable Lending Office) of making, continuing, converting or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender (or its
Applicable Lending Office) (whether of principal, interest or otherwise), then
the Company will pay (or will cause the relevant Borrower to pay) to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)            If any Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Swingline Loans held by such Lender to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Company will pay (or will cause the
relevant Borrower to pay) to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)            If a Change in Law shall subject any Lender to any Taxes (other
than Indemnified Taxes and Excluded Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations hereunder, or its deposits,
reserves, other liabilities or capital attributable thereto, and the result
shall be to increase the cost to such Lender of making or maintaining any Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Company will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(d)            A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a), (b) or (c) of this Section and the calculation of
such amount or amounts in reasonable detail shall be delivered to the Company
and shall be conclusive absent clearly demonstrable error; provided that such
Lender shall not be required to disclose any information to the extent
prohibited by law or regulation. The Company or the relevant Borrower, as the
case may be, shall pay such Lender the amount shown as due on any such
certificate free of clearly demonstrable error within 15 days after receipt
thereof. In requesting any compensation pursuant to this Section, each Lender
will use good faith efforts to treat the applicable Borrower in substantially
the same manner as such Lender treats other similarly situated borrowers under
similar circumstances.

 



41

 

 

(e)            Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.14 for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s claim to receive compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

Section 2.15.                Break Funding Payments. In the event of (a) the
payment of any principal of any Euro-Currency Loan (or Swingline Loan that is
not an ABR Loan) other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Euro-Dollar Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Euro-Currency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(b) and is
revoked in accordance therewith) or (d) the assignment of any Euro-Currency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the relevant Borrower shall compensate each Lender for the loss (excluding loss
of margin), cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars or other applicable
currency of a comparable amount and period from other banks in the London
interbank market; provided, however, that such Borrower shall not be required to
compensate any Lender for any costs of terminating or liquidating any hedge or
trading position (including any rate swap, basis swap, forward rate transaction,
interest rate option, cap, collar or floor transaction, or any similar
transaction). A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section and the
calculation of such amount or amounts in reasonable detail shall be delivered to
the Borrower and shall be conclusive absent clearly demonstrable error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
free of clearly demonstrable error within 10 days after receipt thereof.

 



42

 

 

Section 2.16.                Taxes. (a) Any and all payments by or on account of
any obligation of any Credit Party under the Loan Documents shall be made free
and clear of and without deduction for any Taxes, except as required by
applicable law. If any Credit Party or the Administrative Agent (the
“Withholding Agent”) shall be required to deduct any Indemnified Taxes or Other
Taxes from or in respect of any sum payable under the Loan Documents to any
Lender or the Administrative Agent, then (i) the sum payable by such Credit
Party shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or such Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Withholding Agent shall make such deductions and
(iii) the Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)            In addition, each Credit Party shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)            The relevant Credit Party shall indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent or such Lender, as the case may be, on or with respect to any payment by
or on account of any obligation of such Credit Party under the Loan Documents
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that the relevant
Credit Party shall not be obligated to indemnify the Administrative Agent or
such Lender, as the case may be, pursuant to this Section in respect of
penalties, interest or similar liabilities arising therefrom or with respect
thereto to the extent such penalties, interest or similar liabilities are
attributable to the gross negligence or willful misconduct by the Administrative
Agent or such Lender, as the case may be. A certificate as to the amount of such
payment or liability delivered to the relevant Credit Party by a Lender or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent clearly demonstrable error.

 

(d)            As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Credit Party to a Governmental Authority, such Credit Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement shall deliver to
the Company (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate. In addition, any
Lender, if requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(f), (g), (h) and (i) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 



43

 

 

(f)             Without limiting the foregoing, at the times indicated herein,
each Foreign Lender shall, to the extent it is legally entitled to do so,
provide the Company and the Administrative Agent with duly and accurately
executed originals of Internal Revenue Service form W-8BEN, W-8BEN-E, W-8IMY
(accompanied by a form W-8ECI, W-8BEN, W-8BEN-E or W-9 and other certification
documents from each beneficial owner, as applicable) or W-8ECI (in each case
accompanied by any statements which may be required under applicable Treasury
regulations), as appropriate, or any successor form prescribed by the Internal
Revenue Service, certifying that such Lender is entitled to receive payments
under this Agreement (i) without deduction or withholding of any United States
federal income Taxes or (ii) subject to a reduced rate of United States federal
withholding Tax. Such forms shall be provided (x) on or prior to the date of the
Lender’s execution and delivery of this Agreement in the case of each Lender
listed on the signature pages hereof, and on or prior to the date on which it
becomes a Lender in the case of each other Lender, and (y) on or before the date
that such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form so delivered by the Lender.

 

(g)            Any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Company or the Administrative Agent), duly and accurately executed
originals of Internal Revenue Service form W-9 certifying, to the extent such
Lender is legally entitled to do so, that such Lender is not subject to U.S.
federal backup withholding Tax. For the avoidance of doubt, such Tax is an
“Excluded Tax”.

 

(h)            If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for the
purposes of this Section 2.16(h), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement, whether or not included in the
definition of FATCA.

 



44

 

 

(i)              Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Company and
the Administrative Agent in writing of its legal inability to do so.

 

(j)              If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by any Borrower or with respect to
which any Borrower has paid additional amounts pursuant to this Section 2.16, it
shall pay over such refund to such Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this
Section 2.16 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses with respect to such refund of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

(k)             Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes or Other
Taxes attributable to such Lender (but only to the extent that the applicable
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the such
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with this Agreement, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (k).

 

(l)              Each party’s obligations under this Section 2.16 shall survive
any assignment of rights by, or the replacement of, a Lender, the resignation or
replacement of the Administrative Agent, the termination of the Commitments and
the repayment, satisfaction or discharge of all other obligations under this
Agreement.

 

Section 2.17.                Foreign Subsidiary Costs. If the cost to any Lender
of making or maintaining any Loan to a Subsidiary Borrower is increased, or
(except as permitted by Section 2.16) the amount of any sum received or
receivable by any Lender (or its Applicable Lending Office) is reduced in each
case by an amount deemed by such Lender to be material, by reason of the fact
that such Subsidiary Borrower is incorporated in, or conducts business in, a
jurisdiction outside the United States, the Company shall indemnify such Lender
for such increased cost or reduction within 15 days after demand by such Lender
(with a copy to the Administrative Agent). A certificate of such Lender claiming
compensation under this Section 2.17 and setting forth the additional amount or
amounts to be paid to it hereunder (and a calculation thereof in reasonable
detail) shall be delivered to the Company contemporaneously with any such demand
and shall be conclusive in the absence of clearly demonstrable error. In
requesting any compensation pursuant to this Section, each Lender will use good
faith efforts to treat the Company in substantially the same manner as such
Lender treats other similarly situated borrowers under similar circumstances.

 



45

 

 

Section 2.18.                Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrower shall make each payment of principal of, and interest
on, the Dollar-Denominated Loans, and of fees hereunder, not later than 12:00
noon (New York City time) on the date when due, in Dollars in funds immediately
available in New York City. The Borrower shall make each payment of principal
of, and interest on, the Alternative Currency Loans denominated in an
Alternative Currency in the relevant Alternative Currency in such funds as may
then be customary for the settlement of international transactions in such
Alternative Currency. Each such payment shall be made without reduction by
reason of any set-off, recoupment or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Domestic Business Day (in
the case of amounts denominated in Dollars) or Euro-Currency Business Day (in
the case of amounts denominated in an Alternative Currency) for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except payments to be made directly to a Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16, 2.17 and
12.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Domestic Business Day
(in the case of ABR Loans denominated in Dollars) or a Euro-Currency Business
Day (in the case of Euro-Currency Loans denominated in an Alternative Currency),
the date for payment shall be extended to the next succeeding Domestic Business
Day (in the case of ABR Loans denominated in Dollars) or Euro-Currency Business
Day (in the case of Euro-Currency Loans denominated in an Alternative Currency),
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.

 

(b)             If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c)             If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in Swingline Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 



46

 

 

(d)            Unless the Administrative Agent shall have received notice from
the Company or the applicable Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders that a Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders, the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at (i) the NYFRB Rate
(if such distribution was made in Dollars) or (ii) the rate per annum at which
one-day deposits in the relevant currency are offered by the principal London
office of the Administrative Agent in the London interbank market (if such
distribution was made in an Alternative Currency).

 

(e)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.06(b), 2.18(d) or 12.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender under this Agreement for the
benefit of the Administrative Agent or any Swingline Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

Section 2.19.                Mitigation Obligations; Replacement of Lenders.

 

(a)            If any Lender requests compensation under Section 2.14 or 2.17,
or if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14, 2.16 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 



47

 

 

(b)            If any Lender or Participant of any Lender requests compensation
under Section 2.14 or 2.17, or if any Borrower is required to pay any additional
amount to any Lender, any Participant of any Lender or any Governmental
Authority for the account of any Lender (or a Participant) pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender or invokes
Section 2.22, or if any Lender shall reject a requested additional Approved
Jurisdiction or refuse to consent to any waiver, amendment or other modification
that would otherwise require such Lender’s consent but to which the Required
Lenders have consented, or if the credit (or similar) rating of any Lender (or
any Parent thereof) by one or more of S&P or Moody’s or any other nationally
recognized statistical rating organization shall at any time be lower than
BBB/Baa2 (or the equivalent), or if, as to any Lender, such Lender (or Parent
thereof) shall at any time have no credit (or similar) rating in effect by at
least one such organization, or if any Lender or its Parent has become the
subject of a Bail-In Action (or any case or other proceeding in which a Bail-In
Action may occur), or if any Lender that is a Swingline Lender shall (A) resign
in its capacity as such, (B) fail to promptly approve the assignment of a
Commitment that the Administrative Agent has approved as contemplated by clause
(i) of the proviso below or (C) fail to promptly approve a New Lender that the
Administrative Agent has approved in the case of an increase in the Commitments
as contemplated by Section 2.25, or if any Lender is a Disqualified Institution
at the time it becomes a Lender or any Lender assigns or participates all or any
portion of its Loans and/or Commitments to a Disqualified Institution in
violation of Section 12.04, without the written consent of the Borrower, then
the Company may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Company
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Swingline Lenders), which consent shall
not unreasonably be withheld, conditioned or delayed and (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and funded participations in Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Company or the relevant Borrower (in the case of all other amounts). Each
party hereto agrees that (1) an assignment required pursuant to this paragraph
may be effected pursuant to an Assignment and Assumption executed by the
Company, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and such parties are participants), and (2) the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to and be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender, provided that any such documents shall be without recourse to or
warranty by the parties thereto. Notwithstanding any other provision of this
Agreement to the contrary, if a Lender has become the subject of a Bail-In
Action (or any case or other proceeding in which a Bail-In Action may occur)
(each, a “Bail-In Lender”), then the Company may terminate such Bail-In Lender’s
Commitment hereunder, provided that (A) no Default or Event of Default shall
have occurred and be continuing at the time of such Commitment termination,
(B) in the case of a Bail-In Lender, the Company shall concurrently terminate
the Commitment of each other Lender that is a Bail-In Lender at such time,
(C) the Administrative Agent and the Required Lenders shall have consented to
each such Commitment termination (such consents not to be unreasonably withheld,
conditioned or delayed, but may include consideration of the adequacy of the
liquidity of the Company and its Subsidiaries) and (D) such Bail-In Lender shall
have been paid all amounts then due to it under this Agreement and each other
Loan Document (which, for the avoidance of doubt, the respective Borrowers may
pay in connection with any such termination without making ratable payments to
any other Lender (other than another Lender that has a Commitment that
concurrently is being terminated under this Section 2.19(b))).

 



48

 

 

Section 2.20.                Currency Equivalents. (a) The Administrative Agent
shall determine the Dollar Amount of: (i) each Alternative Currency Loan on each
of the following: (x) the date of the Borrowing of such Loan and (y) each date
of a conversion or continuation of such Loan pursuant to the terms of this
Agreement; and (ii) any Borrowing, on any additional date as the Administrative
Agent may determine at any time when an Event of Default exists. Each day upon
or as of which the Administrative Agent determines Dollar Amounts as described
in the preceding clauses (i) and (ii) is herein described as a “Computation
Date” with respect to each Loan and/or Borrowing for which a Dollar Amount is
determined on or as of such day, and the Administrative Agent shall notify the
Company and the Lenders of all such determinations and related computations on
such Computation Date.

 

(b)            If, other than as a result of fluctuations in currency exchange
rates, after giving effect to any such determination of a Dollar Amount, the
Total Revolving Credit Exposure of all Lenders exceed the aggregate amount of
the Commitments or if at any time, solely as a result of fluctuations in
currency exchange rates, the aggregate Dollar Amount of Loans exceeds 105% of
the aggregate amount of the Commitment, the Borrowers shall within five
Euro-Currency Business Days prepay outstanding Loans (as selected by the Company
and notified to the Lenders through the Administrative Agent not less than three
Euro-Currency Business Days prior to the date of prepayment) or take other
action to the extent necessary to eliminate any such excess.

 

Section 2.21.                Margin Determinations. The Administrative Agent
shall determine the Applicable Rate from time to time in accordance with the
provisions set forth below:

 

The “Euro-Currency Margin” at any date is a rate per annum equal to the then
applicable rate set forth in the “Pricing Grid” below under the column headed
“Euro-Currency Margin.”

 



49

 

 

The “ABR Margin” at any date is a rate per annum equal to the then applicable
rate set forth in the “Pricing Grid” below under the column headed “ABR Margin.”

 

The “Commitment Fee Rate” at any date is a rate per annum equal to the then
applicable rate set forth in the “Pricing Grid” below under the column headed
“Commitment Fee.”

 

Pricing Grid Pricing
Level Commitment
Fee Euro-Currency
Margin ABR
Margin I 0.015% 0.50%  0.00% II 0.02% 0.625%  0.00% III 0.03% 0.75% 0.00% IV
0.04% 0.875% 0.00% V 0.065% 1.00% 0.00%

 

For purposes of the foregoing table, the following terms have the following
meanings, subject to the further provisions of this Section:

 

“Level I Pricing” applies at any date if, at such date, the Company’s senior
unsecured long-term debt is rated AA or higher by S&P and Aa2 or higher by
Moody’s.

 

“Level II Pricing” applies at any date if, at such date (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated
AA- by S&P and Aa3 by Moody’s.

 

“Level III Pricing” applies at any date if, at such date (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated A+
by S&P and A1 by Moody’s.

 

“Level IV Pricing” applies at any date if, at such date, (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated A
by S&P and A2 by Moody’s.

 

“Level V Pricing” applies at any date if, at such date, no other Pricing Level
applies.

 

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V Pricing applies at any date. A “better” Pricing Level
is one with a lower roman numeral.

 

“Rating Agency” means S&P or Moody’s (and their successors).

 

In determining the applicable Pricing Level: (a) if ratings are available from
the two Rating Agencies but are not equivalent, then (i) if the ratings
differential is one ratings level, the Pricing Level shall be that applicable to
the higher of the two ratings and (ii) if the ratings differential is two rating
levels or more, the Pricing Level shall be that which would be applicable to a
rating which is one rating level below the higher of the two ratings, (b) if a
rating from only one Rating Agency is available, then the Pricing Level shall be
that applicable to such rating and (c) if ratings are not available from either
of the two Rating Agencies, then Level V Pricing shall apply.

 



50

 

 

The credit ratings to be utilized for purposes of this Section are those
assigned by S&P or Moody’s to the senior unsecured long-term debt securities of
the Company without third-party credit enhancement, and any rating assigned to
any other debt security of the Company shall be disregarded; provided that if no
such rating is available from any one or more of the two Rating Agencies, the
ratings used for purposes of determining the Pricing Level with respect to each
such Rating Agency shall be the corporate family rating assigned by such Rating
Agency to the Company. The rating in effect at any date is that in effect at the
close of business on such date. If the rating system of any Rating Agency shall
change, or if any Rating Agency shall cease to be in the business of rating
corporate debt obligations, the Company and the Administrative Agent shall
negotiate in good faith to amend this Section to reflect such changed rating
system or the nonavailability of ratings from such Rating Agency and, pending
the effectiveness of any such amendment, the Pricing Level shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

 

Section 2.22.                Illegality. (a) If, after the Effective Date, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Euro-Currency Lending Office) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Lender (or its Euro-Currency Lending Office) to make, maintain or fund its
Euro-Currency Loans to any Borrower and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Company and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist (which such Lender shall do promptly
after becoming aware thereof), the obligation of such Lender to make
Euro-Currency Loans to such Borrower, or to convert outstanding Loans to such
Borrower into Euro-Dollar Loans, shall be suspended. If such notice is given
with respect to Euro-Dollar Loans, each Euro-Dollar Loan of such Lender then
outstanding shall be converted to an ABR Loan either (i) on the last day of the
then current Interest Period applicable to such Euro-Dollar Loan if such Lender
may lawfully continue to maintain and fund such Euro-Dollar Loan to such day or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain and fund such Euro-Dollar Loan to such day. If such notice
is given with respect to Alternative Currency Loans, the relevant Borrower shall
prepay such Alternative Currency Loans either (i) on the last day of the then
current Interest Period applicable to such Alternative Currency Loan if such
Lender may lawfully continue to maintain and fund such Alternative Currency Loan
to such day or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain and fund such Alternative Currency Loan to such
day.

 

(b)            If it is unlawful for any Lender (or its Applicable Lending
Office) to make or maintain Loans to any Subsidiary Borrower and such Lender
shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Lenders and the Company, whereupon
until such Lender notifies the Company and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist (which such Lender
shall do promptly after becoming aware thereof), the obligation of such Lender
to make or maintain Loans to such Subsidiary Borrower shall be suspended. If
such notice is given, each Loan of such Lender then outstanding to such
Subsidiary Borrower shall be prepaid either (i) in the case of a Euro-Currency
Loan, on the last day of the then current Interest Period applicable thereto if
such Lender may lawfully continue to maintain such Loan to such day or
(ii) immediately if clause (i) does not apply.

 



51

 

 

(c)            If so requested by the Administrative Agent and the Company, and
provided that it may lawfully do so, any Lender whose Alternative Currency Loans
have been prepaid pursuant to clause (a) of this Section or whose Loans to a
Subsidiary Borrower have been prepaid pursuant to clause (b) of this
Section shall purchase participations in the related Loans of the other Lenders,
and such other adjustments shall be made, including without limitation Loans to
the Company in an equivalent Dollar Amount in the event that participations in
such related Loans may not lawfully be purchased by such Lenders, as may be
required so that the credit exposure of the Lenders with respect to the Loans is
shared on a basis proportionate to the Commitments of the Lenders.

 

(d)            Before giving any notice to the Administrative Agent pursuant to
this Section, such Lender shall designate a different Applicable Lending Office
if such designation will avoid the need for giving such notice and will not, in
the judgment of such Lender, be otherwise disadvantageous to such Lender.

 

Section 2.23.                Defaulting Lenders. If any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

 

(a)            fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)            if any Swingline Exposure exists with respect to a Lender at the
time such Lender becomes a Defaulting Lender then:

 

(i)            provided no Default shall have occurred and be continuing, the
Swingline Exposure (other than, in the case of a Defaulting Lender that is a
Swingline Lender, the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) of such Defaulting Lender shall be
automatically reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments; and

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Domestic Business
Days following notice by the Administrative Agent prepay such Swingline
Exposure; and

 



52

 

 

(c)            so long as such Lender is a Defaulting Lender, the Swingline
Lenders shall not be required to fund any Swingline Loan, unless the Defaulting
Lender’s then outstanding Swingline Exposure after giving effect thereto will be
100% covered by the Commitments of the non-Defaulting Lenders and/or prepaid,
reduced, terminated and/or cash collateralized in accordance with
Section 2.23(b), and participating interests in any newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(b)(i) (and such Defaulting Lender shall not participate therein).

 

If a Swingline Lender has a good faith belief that any Lender has defaulted in
fulfilling its funding obligations under one or more other agreements in which
such Lender commits to extend credit, no Swingline Lender shall be required to
fund any Swingline Loan, unless the Swingline Lenders shall have entered into
arrangements with the Borrower or such Lender, reasonably satisfactory to the
Swingline Lenders, to defease any risk to the Swingline Lenders in respect of
such Lender hereunder relating to Swingline Exposure.

 

In the event that the Administrative Agent, the Borrower and the Swingline
Lenders reasonably determine that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine is necessary in order for such Lender to
hold such Loans in accordance with its Applicable Percentage.

 

Section 2.24.                [Reserved].

 

Section 2.25.                Expansion Option. The Company may from time to time
elect to increase the Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$10,000,000, so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed $750,000,000.
The Company may arrange for any such increase or tranche to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, a “New Lender”; provided that no
Ineligible Institution may be a New Lender), which agree to increase their
existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that (i) each New Lender
shall be subject to the approval of the Company, the Administrative Agent, and
in the case of an increase in the Commitments, each Swingline Lender (each such
consent, not to be unreasonably withheld, conditioned or delayed) and
(ii) (x) in the case of an Increasing Lender, the Company and such Increasing
Lender execute an Increasing Lender Supplement, and (y) in the case of a New
Lender, the Company and such New Lender execute a New Lender Supplement. No
consent of any Lender (other than the Lenders participating in the increase or
any Incremental Term Loan) shall be required for any increase in Commitments or
Incremental Term Loan pursuant to this Section 2.25. Increases and new
Commitments and Incremental Term Loans created pursuant to this Section 2.25
shall become effective on the date agreed by the Company, the Administrative
Agent and the relevant Increasing Lenders or New Lenders, and the Administrative
Agent shall notify each Lender thereof. Notwithstanding the foregoing, no
increase in the Commitments (or in the Commitment of any Lender) or tranche of
Incremental Term Loans shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase or Incremental
Term Loans, (A) the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a pro forma basis) with the covenant contained in
Section 7.01 and (ii) the Administrative Agent shall have received (x) documents
and opinions consistent with those delivered on the Effective Date as to the
organizational power and authority of the Borrowers to borrow hereunder after
giving effect to such increase or Incremental Term Loans, as the case may be and
(y) a reaffirmation from the Company; provided that, with respect to any
Incremental Term Loans incurred for the purpose of financing an acquisition for
which the Company has determined, in good faith, that limited conditionality is
reasonably necessary (any such acquisition, a “Limited Conditionality
Acquisition” and such Incremental Term Loans, “Acquisition-Related Incremental
Term Loans”), (x) clause (i)(A) of this sentence shall be deemed to have been
satisfied so long as (1) as of the date of execution of the definitive
acquisition documentation in respect of a Limited Conditionality Acquisition (a
“Limited Conditionality Acquisition Agreement”) by the parties thereto, no
Default or Event of Default shall have occurred and be continuing or would
result from entry into such documentation, (2) as of the date of the borrowing
of such Acquisition-Related Incremental Term Loans, no Event of Default under
paragraph (b), (c), (g) or (h) of Article 8 is in existence immediately before
or immediately after giving effect (including on a pro forma basis) to such
borrowing and to any concurrent transactions and any substantially concurrent
use of proceeds thereof, (3) the representations and warranties set forth in
Article 3 shall be true and correct in all material respects (except to the
extent such representation or warranty is already qualified by materiality or
Material Adverse Effect, in which case, in all respects) as of the date of
execution of the applicable Limited Conditionality Acquisition Agreement by the
parties thereto, except to the extent any such representation and warranty
expressly relates to an earlier date in which case such representation and
warranty shall be true and correct in all material respects as of such earlier
date (except to the extent such representation or warranty is already qualified
by materiality or Material Adverse Effect, in which case, in all respects) as of
such earlier date and (4) as of the date of the borrowing of such
Acquisition-Related Incremental Term Loans, customary “Sungard” representations
and warranties (with such representations and warranties to be reasonably
determined by the Lenders providing such Acquisition-Related Incremental Term
Loans) shall be true and correct in all material respects (except to the extent
such representation or warranty is already qualified by materiality or Material
Adverse Effect, in which case, in all respects) immediately prior to, and
immediately after giving effect to, the incurrence of such Acquisition-Related
Incremental Term Loans, except to the extent any such representation and
warranty expressly relates to an earlier date in which case such representation
and warranty shall be true and correct in all material respects as of such
earlier date (except to the extent such representation or warranty is already
qualified by materiality or Material Adverse Effect, in which case, in all
respects) as of such earlier date and (y) clause (i)(B) of this sentence shall
be deemed to have been satisfied so long as the Company shall be in compliance
(on a pro forma basis) with the covenant contained in Section 7.01 as of the
date of execution of the related Limited Conditionality Acquisition Agreement by
the parties thereto. On the effective date of any increase in the Commitments or
any Incremental Term Loans being made, (i) each relevant Increasing Lender and
New Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Revolving Loans of all
the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) the Borrowers shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the
applicable Borrower, or the Company on behalf of the applicable Borrower, in
accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Euro-Currency Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.15 if the deemed payment
occurs other than on the last day of the related Interest Periods. The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Revolving Loans, (b) shall not mature earlier than the Maturity Date (but may
have amortization prior to such date) and (c) shall be treated substantially the
same as (and in any event no more favorably than) the Revolving Loans; provided
that (i) the terms and conditions applicable to any tranche of Incremental Term
Loans maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans. Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Increasing Lender participating in
such tranche, each New Lender participating in such tranche, if any, and the
Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.25. Nothing contained in this Section 2.25 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder, or provide Incremental Term Loans, at any time.

 



53

 

 

Article 3
Representations and Warranties

 

The Company and each Original Subsidiary Borrower represents and warrants as of
the Effective Date (and as of each subsequent date required under Section 4.02)
to the Administrative Agent and the Lenders that:

 

Section 3.01.                Organization; Powers. It and each Significant
Subsidiary (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, except where the failure to have such
power and authority could not reasonably be expected to result in a Material
Adverse Effect, (c) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect, and (d) has the
power and authority to execute, deliver and perform its obligations under each
Loan Document to which it is a party and under each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of any Borrower, to borrow hereunder.

 



54

 

 

Section 3.02.                Authorization. The Transactions (a) have been duly
authorized by all requisite corporate, partnership, limited liability company or
analogous and, if required, stockholder, partner, member or analogous action and
(b) will not (i) materially violate any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of any Credit Party or any Significant
Subsidiary, (ii) materially violate any order of any Governmental Authority or
(iii) materially violate any provision of any material indenture, agreement or
other instrument to which any Credit Party or any Significant Subsidiary is a
party or by which any of them or any of their property is or may be bound,
(iv) be in material conflict with, result in a material breach of or constitute
(alone or with notice or lapse of time or both) a material default under any
such indenture, agreement or other instrument or (v) result in the creation or
imposition of any Lien upon any property or assets of any Credit Party or any
Significant Subsidiary (other than under any Loan Document).

 

Section 3.03.                Enforceability. This Agreement has been duly
executed and delivered by the Company and each Original Subsidiary Borrower and
constitutes, and each other Loan Document to which any Credit Party is party,
when executed and delivered by such Credit Party, will constitute, a legal,
valid and binding obligation of each such Credit Party enforceable against each
such Credit Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
The Loans and all other obligations or liabilities of the Company and each other
Borrower hereunder shall not be subordinated in right of payment to any other
Indebtedness of the Company or such Borrower, respectively (it being understood
that secured obligations of the Company or any other Borrower have, by virtue of
such security, a prior claim on the related collateral).

 

Section 3.04.                Governmental Approvals. No action, consent or
approval of, registration or filing with or other action by any Governmental
Authority to be made or obtained by any Credit Party is or will be required in
connection with the Transactions, except such as will have been made or obtained
on or before the Effective Date and thereafter will be in full force and effect
and any informational filing with the Securities and Exchange Commission.

 

Section 3.05.                Financial Statements. (a) The Company has
heretofore furnished to the Lenders (i) its Consolidated balance sheet and
related Consolidated statements of earnings, cash flows and shareholders’ equity
as of and for the fiscal year ended December 31, 2019, audited by and
accompanied by the opinion of Pricewaterhouse Coopers LLP, independent public
accountants and (ii) its Consolidated balance sheet and related Consolidated
statements of earnings and cash flows as of and for the fiscal quarters ended
March 29, 2020 and June 28, 2020, certified by its chief financial officer. Such
financial statements present fairly in all material respects the financial
position of the Company and its Consolidated Subsidiaries as of such dates and
their results of operations and cash flows for such periods. Such statements of
financial position and the notes thereto disclose all material liabilities,
direct or contingent, of the Company and its Consolidated Subsidiaries as of the
dates thereof required to be disclosed under GAAP. Such financial statements
were prepared in accordance with GAAP applied on a consistent basis.

 



55

 

 

(b)            Since December 31, 2019, there has been no material adverse
change in the business, assets, property or financial condition of the Company
and its Subsidiaries taken as whole (excluding, for the avoidance of doubt,
changes or effects directly arising out of or otherwise directly related to the
impact of the COVID-19 pandemic on the Company’s operations, as described in any
Form 10-K, Form 10-Q or Form 8-K filed by the Company with the Securities and
Exchange Commission prior to the Effective Date).

 

Section 3.06.                Litigation; Compliance with Laws. (a) There are not
any actions, suits, proceedings or governmental investigations at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of the Company or Original Subsidiary Borrower, threatened in writing
against the Company or any Subsidiary or any business, property or rights of any
such Person (i) which involve the Loan Documents or the Transactions or (ii) as
to which there is a reasonable possibility of an adverse determination which
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

(b)            Neither the Company nor any of the Subsidiaries is in violation
of any law, rule or regulation (including, without limitation, any Environmental
Law, the Trading with the Enemy Act of the United States of America (as
amended), any of the foreign assets control regulations of the United States
Treasury Department (as amended) and the Patriot Act), or in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.07.                Federal Reserve Regulations. The making of the
Loans hereunder and the use of the proceeds thereof as contemplated hereby will
not violate or be inconsistent with Regulation U or Regulation X. After
application of the proceeds of any Loan, not more than 25% of the assets of the
Company and its Subsidiaries taken as a whole will be represented by margin
stock (within the meaning of Regulation U).

 

Section 3.08.                No Regulatory Restrictions on Borrowing. Neither
the Company nor any other Borrower is (a) an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940, as amended,
or (b) subject to any other applicable regulatory scheme which restricts its
ability to incur the indebtedness to be incurred hereunder.

 

Section 3.09.                [Reserved].

 

Section 3.10.                [Reserved].

 

Section 3.11.                [Reserved].

 

Section 3.12.                Beneficial Ownership Certification. As of the
Effective Date, to the best knowledge of the Borrower, the information included
in the Beneficial Ownership Certification provided on or prior to the Effective
Date to any Lender in connection with this Agreement is true and correct in all
material respects.

 

Section 3.13.                Anti-Corruption Laws and Sanctions. Each of the
Credit Parties has implemented and maintains in effect policies and procedures
designed to promote and achieve compliance by the Credit Parties and their
respective subsidiaries, directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and each of the Credit Parties,
their respective subsidiaries and their respective officers and employees and,
to the knowledge of the executive officers of each Credit Party, its directors
and agents are in compliance with Anti-Corruption Laws and applicable Sanctions,
in each case in all material respects. None of (a) the Credit Parties or any of
their respective subsidiaries or, to the knowledge of the applicable Credit
Party, any of their respective directors, officers or employees, or (b) to the
knowledge of the Credit Parties, any agent of the Credit Parties or any of their
respective subsidiaries that will act in any capacity in connection with or
directly benefit from the credit facility established hereby, is a Sanctioned
Person. No Borrowing or use of proceeds thereof by any Credit Party will violate
Anti-Corruption Laws or applicable Sanctions.

 



56

 

 

Article 4
Conditions

 

Section 4.01.                Effective Date. The obligations of the Lenders to
make Loans shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

 

(a)            The Administrative Agent (or its counsel) shall have received
from each party hereto a counterpart of this Agreement signed on behalf of such
party (which, subject to Section 12.06, may include any Electronic Signatures
transmitted by telecopy, emailed .pdf or any other electronic means that
reproduces an image of an actual executed signature page).

 

(b)            The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Foley & Lardner LLP, special New York counsel for the
Company, substantially in the form of Exhibit B-1, Sharon Barner, internal
counsel to the Company, substantially in the form of Exhibit B-2, Joseph Rigler,
internal counsel to the Original Subsidiary Borrower organized under the laws of
the United Kingdom, substantially in the form of Exhibit B-3A and Joseph Rigler,
internal counsel to the Original Subsidiary Borrowers organized under the laws
of the Netherlands, substantially in the form of Exhibit B-3B, in each case
covering such other matters relating to the Credit Parties, the Loan Documents
or the Transactions as the Administrative Agent shall reasonably request. The
Company and each Original Subsidiary Borrower hereby requests such counsel to
deliver such opinions.

 

(c)            The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(d)            The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 



57

 

 

(e)            The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced reasonably in advance of the Effective Date, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrowers under the Loan Documents.

 

(f)             (i)  The Lenders shall have received all documentation and other
information reasonably requested by such Lender in writing at least five
(5) days prior to the Effective Date in order to allow it to comply with
applicable “know your customer” and anti-money laundering rules and regulations
with respect to each Credit Party and (ii) to the extent a Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, at least
five (5) days prior to the Effective Date, any Lender that has reasonably
requested a Beneficial Ownership Certification at least ten (10) days prior to
the Effective Date in relation to such Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the conditions
set forth in this clause (f) shall be deemed to be satisfied).

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. In the event
that any Loans are to be made on the Effective Date substantially simultaneously
with the effectiveness of this Agreement, such Loans and the repayment of the
“Loans” (if any) under the Existing Credit Agreement shall be effected, to the
maximum extent practicable, through the netting of amounts payable between the
relevant Borrowers and the respective Lenders with a view toward minimizing
breakage costs and transfers of funds.

 

Section 4.02.                Each Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing is subject to the satisfaction of
the following conditions:

 

(a)            The representations and warranties of each Credit Party set forth
in each Loan Document to which it is party (other than those set forth in
Section 3.05(b) and Section 3.06(a)(ii)) shall be true and correct in all
material respects (except to the extent such representation or warranty is
already qualified by materiality or Material Adverse Effect, in which case, in
all respects) on and as of the date of such Borrowing, except to the extent any
such representation and warranty expressly relates to an earlier date in which
case such representation and warranty shall be true and correct in all material
respects as of such earlier date (except to the extent such representation or
warranty is already qualified by materiality or Material Adverse Effect, in
which case, in all respects).

 

(b)            At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.

 

(c)            Receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or Section 2.04, as applicable.

 

Each Loan shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 



58

 

 



Section 4.03.      First Borrowing by Each Eligible Subsidiary. The obligation
of each Lender to make a Loan on the occasion of the first Borrowing by each
Eligible Subsidiary is subject to the satisfaction of the following further
conditions:

 

(a)           Receipt by the Administrative Agent of an opinion of counsel for
such Eligible Subsidiary reasonably acceptable to the Administrative Agent,
substantially to the effect of Exhibit C hereto and covering such other matters
relating to the transactions contemplated hereby as the Required Lenders may
reasonably require.

 

(b)           Receipt by the Administrative Agent of all documents which it may
reasonably request relating to the existence of such Eligible Subsidiary, the
corporate authority for and the validity of the Election to Participate of such
Eligible Subsidiary and this Agreement of such Eligible Subsidiary, and any
other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent.

 

(c)           Receipt by each Lender not less than five Euro-Currency Business
Days prior to the date of such Borrowing or issuance of all documentation and
other information reasonably requested in writing by such Lender in order to
allow it to comply with applicable “know your customer” and anti-money
laundering rules and regulations with respect to such Eligible Subsidiary
(including in connection with the Patriot Act and the Beneficial Ownership
Regulation).

 

(d)           Receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or Section 2.04, as applicable.

 

Section 4.04.      Term Loan Conversion Date. The Term Loan Conversion Date is
subject to the satisfaction of the following conditions:

 

(a)           The representations and warranties of each Credit Party set forth
in each Loan Document to which it is a party (other than those set forth in
Section 3.05(b) and Section 3.06(a)(ii)) shall be true and correct in all
material respects (except to the extent such representation or warranty is
already qualified by materiality or Material Adverse Effect, in which case, in
all respects) on and as of the Term Loan Conversion Date, except to the extent
any such representation and warranty expressly relates to an earlier date in
which case such representation and warranty shall be true and correct in all
material respects as of such earlier date (except to the extent such
representation or warranty is already qualified by materiality or Material
Adverse Effect, in which case, in all respects).

 

(b)           At the time of the conversion of the Revolving Loans (or
applicable portion thereof) into Term Loans on the Term Loan Conversion Date and
immediately after giving effect to such conversion, no Default or Event of
Default shall have occurred and be continuing.

 

(c)           The Administrative Agent shall have received for the ratable
account of the Lenders a fee equal to 0.50% of the aggregate principal amount of
the Revolving Loans converted to Term Loans on the Term Loan Conversion Date.

 



59

 

 

Article 5
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company covenants and agrees with the Lenders that it will, and will
cause each of its Subsidiaries or Significant Subsidiaries, as appropriate, to:

 

Section 5.01.      Existence; Businesses and Properties. (a) Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence, except (i) in the case of each Subsidiary that is not a
Borrower to the extent that the failure to take any such action could not
reasonably be expected to have a Material Adverse Effect or (ii) as otherwise
expressly permitted under Section 6.02.

 

(b)           Do or cause to be done all things necessary to (i) obtain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, franchises, authorizations, patents, copyrights, trademarks and trade
names (as applicable) material to the conduct of its business, (ii) comply in
all material respects with all applicable laws, rules, regulations and orders of
any Governmental Authority, whether now in effect or hereafter enacted, and
(iii) at all times maintain and preserve all property material to the conduct of
such business and keep such property in good repair, working order and condition
(ordinary wear and tear excepted) and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times, except in the case
of clauses (i), (ii) and (iii) above, to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.02.      Insurance. In the case of the Company and each Significant
Subsidiary, keep its insurable properties insured at all times in such amounts
(with no greater risk retention) and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations (including without
limitation by the maintenance of self-insurance to the extent consistent with
industry practice), and maintain such other insurance, to such extent and
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies in the same or similar businesses,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by it, except in each case to the
extent that the failure to do so could not in the aggregate reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.03.      Taxes. In the case of the Company and each Significant
Subsidiary, pay and discharge all income and other material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, before the same shall become delinquent or in
default; provided that such payment and discharge shall not be required with
respect to any such tax, assessment, charge or levy so long as the validity or
amount thereof shall be contested in good faith by appropriate action and the
Company or such Significant Subsidiary shall, to the extent required by GAAP,
set aside on its books adequate reserves with respect thereto, except in each
case, to the extent that the failure to do so could not in the aggregate
reasonably be expected to result in a Material Adverse Effect.

 



60

 

 

Section 5.04.      Financial Statements, Reports, Etc. In the case of the
Company, furnish to the Administrative Agent (which will promptly furnish same
to each Lender):

 

(a)           within 90 days after the end of each fiscal year, its Consolidated
balance sheet and related Consolidated statements of earnings, cash flows and
shareholders’ equity, showing the financial position of the Company and its
Consolidated Subsidiaries as of the close of such fiscal year and their results
of operations and cash flows for such year, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect except with the consent of the Required
Lenders) to the effect that such Consolidated financial statements fairly
present in all material respects the financial position, results of operations
and cash flows of the Company on a Consolidated basis in accordance with GAAP
consistently applied (except with respect to consistency as otherwise indicated
therein), provided that if the independent auditor’s report with respect to such
consolidated financial statements is a combined report (that is, one report
containing both an opinion on such consolidated financial statements and an
opinion on internal controls over financial reporting), then such report may
include a qualification or limitation relating to the Company’s system of
internal controls over financial reporting due to the exclusion of any acquired
business from the management report on internal controls over financial
reporting made pursuant to Item 308 of Regulation S-K of the Securities and
Exchange Commission, to the extent such exclusion is permitted under provisions
published by the Securities and Exchange Commission; provided further, if
applicable, the independent auditor’s report may contain references to
independent audits performed by other independent public accountants of
recognized national standing as contemplated by AU Section 543, Part of Audit
Performed by Other Independent Auditors, or any successor standard under GAAP.

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, its Consolidated balance sheet and related
Consolidated statements of earnings and cash flows showing the financial
position of the Company and its Consolidated Subsidiaries as of the close of
such fiscal quarter and their results of operations for such fiscal quarter and
the then elapsed portion of the fiscal year and their cash flows for the then
elapsed portion of the fiscal year, all certified by one of its Financial
Officers as fairly presenting in all material respects the financial position,
results of operations and cash flows of the Company on a Consolidated basis in
accordance with GAAP consistently applied (except with respect to consistency as
otherwise indicated therein), subject to normal year-end audit adjustments and
the absence of footnotes;

 

(c)           concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate, substantially in the form of
Exhibit F hereto, of a Financial Officer (i) certifying that no Default has
occurred or, if a Default has occurred, specifying the nature and extent thereof
and any corrective action taken or proposed to be taken with respect thereto and
(ii) setting forth computations in reasonable detail reasonably satisfactory to
the Administrative Agent demonstrating compliance with the covenants contained
in Section 7.01;

 



61

 

 

(d)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by it
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of or all the functions of such Commission, or with any
national securities exchange, or distributed to its shareholders generally, as
the case may be; and

 

(e)           promptly, from time to time, (x) such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent, at the request of any Lender, may reasonably request and
(y) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation (it being understood and agreed that
neither the Company nor any of its Subsidiaries shall be required to disclose or
discuss, or permit the inspection, examination or making of extracts of, any
records, books, information or account or other matter (1) in respect of which
disclosure to the Administrative Agent, any Lender or their representatives is
then prohibited by applicable law or any agreement binding on the Company or its
Subsidiaries, (2) that is protected from disclosure by the attorney-client
privilege or the attorney work product privilege or (3) constitutes
non-financial trade secrets or non-financial proprietary information).

 

Information required to be delivered pursuant to paragraphs 5.04(a), 5.04(b) or
5.04(d) above shall be deemed to have been delivered on the date on which
(x) such information has been posted on the Internet by the Securities and
Exchange Commission at https://www.sec.gov/edgar/searchedgar/webusers.htm (or
any successor website) or (y) the Company provides notice to the Administrative
Agent that such information has been posted on the Company’s website on the
Internet at www.cummins.com or at another website identified in such notice and
accessible by the Lenders without charge; provided that (i) such notice may be
included in a certificate delivered pursuant to paragraph 5.04(c) and (ii) the
Borrower shall deliver paper copies of the information referred to in paragraphs
5.04(a) or 5.04(b) to any Lender which requests such delivery. Notwithstanding
the above, if any report, certificate or other information required under this
Section 5.04 is due on a day that is not a Domestic Business Day, then such
report, certificate or other information shall be required to be delivered on
the first day after such day that is a Domestic Business Day.

 

Section 5.05.      Litigation and Other Notices. In the case of the Company,
furnish to the Administrative Agent (which will promptly notify each Lender)
prompt written notice of the following:

 

(a)           any Default of which an executive officer of the Company has
knowledge, specifying the nature and extent thereof and the corrective action
(if any) proposed to be taken with respect thereto;

 

(b)           the filing or commencement of, or any written threat or notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Company or any Affiliate thereof as to which there is a reasonable
possibility of an adverse determination and which, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

 



62

 

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events which have occurred, could reasonably be expected to result
in a Material Adverse Effect;

 

(d)           any development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect;

 

(e)           any change, following the effectiveness thereof, in the Company’s
senior unsecured debt rating from S&P or Moody’s or in its corporate credit
rating from S&P; and

 

(f)           any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

 

Section 5.06.      Maintaining Records; Access to Properties and Inspections. In
the case of the Company and each Significant Subsidiary, maintain all financial
records in a manner sufficient to be able to prepare financial statements in
accordance with GAAP and permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect the financial records and the properties of the Company or any
Significant Subsidiary at reasonable times and as often as reasonably requested
and to make extracts from and copies of such financial records, and permit any
representatives designated by any Administrative Agent or any Lender to discuss
the affairs, finances and condition of the Company or any Significant Subsidiary
with the officers thereof and independent accountants therefor; provided that
(i) the Company or such Significant Subsidiary may require that a representative
appointed by it be present at such inspections or discussions, (ii) the
obligations of the Company and its Significant Subsidiaries under this
Section are subject to, and the Administrative Agent and any such Lender shall
comply with, all applicable confidentiality restrictions, (iii) unless an Event
of Default has occurred and is continuing, the Company and its Significant
Subsidiaries, taken as a whole, shall only be required to reimburse the
Administrative Agent and each Lender in the aggregate for the expenses incurred
by the Administrative Agent and each Lender for one such visit and inspection by
the Administrative Agent and each Lender in any calendar year and (iv) it is
understood and agreed that neither the Company nor any of its Subsidiaries shall
be required to disclose or discuss, or permit the inspection, examination or
making of extracts of, any records, books, information or account or other
matter (1) in respect of which disclosure to the Administrative Agent, any
Lender or their representatives is then prohibited by applicable law or any
agreement binding on the Company or its Subsidiaries, (2) that is protected from
disclosure by the attorney-client privilege or the attorney work product
privilege or (3) constitutes non-financial trade secrets or non-financial
proprietary information.

 

Section 5.07.      Use of Proceeds. Use the proceeds of the Loans only for the
general corporate purposes of the Company and its Subsidiaries. The Company and
its Subsidiaries are not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U). No part of the proceeds of any Loan will be used, whether directly or
indirectly, (a) for any purpose that entails a violation of any of the
Regulations of the Board, including Regulation T, Regulation U and Regulation X,
or (b) in any hostile acquisition of another Person. None of the Credit Parties
will request any Borrowing, and none of the Credit Parties shall use, and each
of the Credit Parties shall procure that none of its subsidiaries nor its or
their respective directors, officers, employees and agents shall use, the
proceeds of any Borrowing (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding or financing any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in each case to the
extent such activities, business or transaction would violate Sanctions if
conducted by a company organized in the United States or by a company organized
in a European Union member state or the United Kingdom, or (C) in any other
manner that would result in liability to any Lender, the Administrative Agent or
any Swingline Lender under any applicable Sanctions or the violation of any
Sanctions by any Lender, the Administrative Agent or any Swingline Lender.

 

63

 



 

Section 5.08.      Compliance with Laws. Comply with all applicable laws,
statutes, rules and regulations, including Environmental Laws, and obtain,
maintain and comply with any and all licenses, approvals, notifications,
registrations or permits required by such applicable laws, statutes, rules and
regulations except to the extent that, in any such case, failure to do so could
not be reasonably expected to have a Material Adverse Effect. Each of the Credit
Parties will maintain in effect and enforce policies and procedures designed to
promote and achieve compliance by the Credit Parties and each of their
respective subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, in each case in all
material respects.

 

Article 6
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Company covenants and agrees with the Lenders that it will not, and will not
cause or permit any of its Subsidiaries to:

 

Section 6.01.      Negative Pledge. Create, incur, assume or permit to exist any
Lien on any property or assets (including stock or other securities of
Subsidiaries) now owned or hereafter acquired by it or on any income or rights
in respect of any thereof, except:

 

(a)           Liens imposed by law for taxes, assessments, governmental charges
or levies that are not yet due or are being contested by proper action and for
which adequate reserves in accordance with GAAP are established;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.03;

 

(c)           pledges and deposits and other Liens made in the ordinary course
of business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;

 



64

 

 

(d)          Liens (including deposits) to secure the performance of bids,
tenders, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of like nature, in each case in
the ordinary course of business;

 

(e)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere materially with the
ordinary conduct of business of the Company or any Subsidiary;

 

(f)          any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition and (ii) such
Lien does not apply to any other property or assets of the Company or any
Subsidiary;

 

(g)          Liens (including deposits) in connection with self-insurance;

 

(h)           judgment or other similar Liens in connection with legal
proceedings in an aggregate principal amount (net of amounts for which relevant
insurance providers have delivered written acknowledgements of coverage) not to
exceed $300,000,000; provided that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are being actively
contested in good faith by appropriate proceedings;

 

(i)           Liens arising in connection with advances or progress payments
under government contracts;

 

(j)           Liens on assets of Subsidiaries securing Indebtedness payable to
the Company or any Wholly-Owned Consolidated Subsidiary;

 

(k)          Liens on cash and cash equivalents deposited to discharge and/or
defease Indebtedness in accordance with the terms thereof;

 

(l)           [Reserved]

 

(m)         Liens securing Indebtedness other than Indebtedness described in
paragraphs (a) through (l) above, to the extent and only to the extent that the
aggregate amount of Priority Indebtedness shall not exceed the greater of
(x) $2,500,000,000 and (y) 12.5% of the Consolidated assets of the Company and
its Consolidated Subsidiaries as reflected in the annual or quarterly report
then most recently filed by the Company with the Securities and Exchange
Commission, determined at the time such Liens are granted and at the time of any
subsequent incurrence of Indebtedness secured thereby;

 

(n)          Liens arising from leases, subleases or licenses granted to others
which do not interfere in any material respect with the business of the Company
or any of the Subsidiaries;

 

(o)          Liens in respect of an agreement to dispose of any asset, to the
extent such disposal is permitted by this Agreement;

 



65

 

 

(p)         Liens arising under any retention of title arrangements entered into
in the ordinary course of business or over goods or documents of title to goods
arising in the ordinary course of documentary credit transactions;

 

(q)         Liens arising due to any cash pooling, netting or composite
accounting arrangements between any one or more of the Company and any of the
Subsidiaries or between any one or more of such entities and one or more banks
or other financial institutions where any such entity maintains deposits;

 

(r)         customary rights of set off, revocation, refund or chargeback or
similar rights under deposit disbursement, concentration account agreements or
under the Uniform Commercial Code (or comparable foreign law) or arising by
operation of law of banks or other financial institutions where the Company or
any of the Subsidiaries maintains deposit, disbursement or concentration
accounts in the ordinary course of business;

 

(s)          the replacement, extension or renewal of any Lien permitted by
clause (f) above upon or in the same assets subject thereto or the replacement,
extension or renewal (to the extent the amount thereof is not increased) of the
Indebtedness or other obligation secured thereby; and

 

(t)          Liens on proceeds of any of the assets permitted to be the subject
of any Lien or assignment permitted by this Section 6.01.

 

Section 6.02.      Mergers, Consolidations, and Sales of Assets. In the case of
the Company and any other Borrower, merge with or into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of related transactions) all or substantially all of its assets, or
liquidate or dissolve or reorganize in a jurisdiction that is not an Approved
Jurisdiction, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary or other Person may merge into or consolidate with the Company in a
transaction in which the Company is the surviving corporation, (ii) any
Subsidiary that is a Borrower may merge into or consolidate with any other
Person in a transaction in which the surviving entity is a Wholly-Owned
Consolidated Subsidiary; provided that the surviving corporation shall be a
Borrower organized under the laws of an Approved Jurisdiction, and (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of its assets to any
other Person.

 

Section 6.03.      Priority Indebtedness. In the case of Subsidiaries, incur,
create, assume or permit to exist any Priority Indebtedness if, immediately
after giving effect to the incurrence thereof, the aggregate amount of Priority
Indebtedness would exceed the greater of (x) $2,500,000,000 and (y) 12.5% of the
Consolidated assets of the Company and its Consolidated Subsidiaries as
reflected in the annual or quarterly report then most recently filed by the
Company with the Securities and Exchange Commission.

 



66

 

 

Article 7
Financial Covenant

 

Section 7.01.      Net Debt to Total Capital. The Company will not permit the
ratio (the “Net Debt to Total Capital Ratio”) of (a) Consolidated Net Debt to
(b) Consolidated Total Capital, each determined as of the last day of each
fiscal quarter, to be greater than 0.65:1; provided that, at any time after the
definitive agreement for any Material Acquisition shall have been executed (or,
in the case of a Material Acquisition in the form of a tender offer or similar
transaction, after the offer shall have been launched) and prior to the
consummation of such Material Acquisition (or termination of the definitive
documentation in respect thereof (or such later date as such indebtedness ceases
to constitute Acquisition Indebtedness as set forth in the definition of
“Acquisition Indebtedness”)), any Acquisition Indebtedness (and the proceeds of
such Indebtedness) shall be excluded from the determination of the Net Debt to
Total Capital Ratio.

 

Article 8
Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           any representation or warranty made, or deemed made, in or
pursuant to the Loan Documents, or any representation, warranty, statement or
information contained in any written report, certificate, financial statement or
other instrument furnished by or on behalf of any Credit Party in connection
with or pursuant to the Loan Documents, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

 

(b)           default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or pursuant to any provision
of the Loan Documents or otherwise;

 

(c)           default shall be made in the payment of any interest on any Loan
or any fee or any other amount (other than an amount referred to in (b) above)
due under the Loan Documents, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of five Domestic
Business Days;

 

(d)           default shall be made in the due observance or performance by the
Company or any Subsidiary of any covenant, condition or agreement contained in
Section 5.05(a), Section 5.07, Article 6 or Article 7 and such default shall
continue unremedied for a period of five Domestic Business Days after the
earlier of (i) a Financial Officer of the Company becoming aware thereof and
(ii) notice thereof from the Administrative Agent or any Lender to the Company;

 

(e)           default shall be made in the due observance or performance by the
Company or any Subsidiary of any covenant, condition or agreement contained in
the Loan Documents (other than those specified in (b), (c) or (d) above) and
such default shall continue unremedied for a period of ten Domestic Business
Days after notice thereof from the Administrative Agent or any Lender to the
Company;

 



67

 

 

(f)            the Company or any Subsidiary shall (i) fail to pay any of its
Indebtedness (excluding Indebtedness owing to the Company or any of its
Subsidiaries) in excess of $125,000,000 in the aggregate when due and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness or (ii) fail to
observe or perform any term, covenant or condition on its part to be observed or
performed under any agreement or instrument relating to any such Indebtedness,
when required to be observed or performed, and such failure shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such failure is to accelerate, or permit the acceleration of,
the maturity of such Indebtedness or such Indebtedness has been accelerated and
such acceleration has not been rescinded; or any amount of Indebtedness in
excess of $125,000,000 shall be required to be prepaid, defeased, purchased or
otherwise acquired by the Company or any Subsidiary (other than by a regularly
scheduled required prepayment and other than secured Indebtedness that becomes
due as a result of the voluntary transfer of assets securing such Indebtedness),
prior to the stated maturity thereof; provided that none of the following shall
give rise to an Event of Default: (i) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of assets securing such Indebtedness or
a casualty or similar event, (ii) mandatory prepayments or offers to purchase of
Indebtedness in accordance with the documentation governing such Indebtedness by
reason of the receipt of net cash proceeds of (A) other Indebtedness,
(B) dispositions (including, without limitation, as the result of casualty
events and governmental takings) or (C) equity issuances, or by reason of the
generation of excess cash flow in an amount equal to a percentage thereof,
(iii) change of control offers made within 60 days after an acquisition with
respect to, and effectuated pursuant to, Indebtedness of an acquired Person or
Indebtedness assumed by the Company or a Subsidiary pursuant to a mandatory
successor obligor clause under such Indebtedness in connection with the
acquisition of all or substantially all of the assets of a Person, (iv) any
default under Indebtedness of an acquired business if such default is cured, or
such Indebtedness is repaid, within 60 days after the acquisition of such
business so long as no other creditor accelerates or commences any kind of
enforcement action in respect of such Indebtedness, (v) prepayments required by
the terms of Indebtedness as a result of customary provisions in respect of
illegality, replacement of lenders and gross-up provisions for Taxes, increased
costs, capital adequacy and other similar customary requirements and (vi) any
voluntary prepayment, redemption or other satisfaction of Indebtedness that
becomes mandatory in accordance with the terms of such Indebtedness solely as
the result of the Company or any Subsidiary delivering a prepayment, redemption
or similar notice with respect to such prepayment, redemption or other
satisfaction;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or any Significant Subsidiary, or of a substantial
part of the property or assets of the Company or any Significant Subsidiary,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Significant Subsidiary, or for a substantial part of the property or assets of
the Company or any Significant Subsidiary, or (iii) the winding-up or
liquidation of the Company or any Significant Subsidiary; and such proceeding or
petition shall continue undismissed for 60 days, or an order or decree approving
or ordering any of the foregoing shall be entered;

 



68

 

 

(h)           the Company or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Significant Subsidiary, or for a substantial part of the property or assets of
the Company or any Significant Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of authorizing any of the foregoing;

 

(i)            one or more judgments for the payment of money in an aggregate
amount in excess of $125,000,000 shall be rendered against the Company, any
Significant Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed; provided, however, that any such judgment shall not
be included in the calculation of the aggregate amount of judgments under this
clause (i) if and for so long as (A) the amount of such judgment is covered by a
valid and binding policy of insurance between the defendant and the insurer
covering payment thereof and (B) such insurer, which shall be rated at least “A”
by A.M. Best Company, has been notified of, and has not disputed the claim made
for payment of, the amount of such judgment;

 

(j)            a Change in Control shall occur;

 

(k)           the provisions of Article 11 shall cease to constitute valid,
binding and enforceable obligations of the Company for any reason, or any Credit
Party shall have so asserted in writing; or

 

(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may with the consent of the
Required Lenders, and shall at the request of the Required Lenders, by notice to
the Company, take any or all of the following actions at the same or different
times: (i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable, whereupon the principal of the
Loans, together with accrued interest thereon and any unpaid accrued fees and
all other liabilities of any Borrower accrued hereunder, shall become forthwith
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by each Borrower, anything
contained herein to the contrary notwithstanding; and upon the occurrence of any
event described in paragraph (g) or (h) above with respect to any Borrower, the
Commitments shall automatically terminate and the principal of all Loans then
outstanding, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by each
Borrower, anything contained herein to the contrary notwithstanding.

 



69

 

 

Article 9
The Agents

 

Section 9.01.      Appointment and Authorization of Administrative Agent. Each
of the Lenders hereby irrevocably appoints the Administrative Agent as its agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to it by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

Section 9.02.      Rights and Powers of Administrative Agent as a Lender. The
bank serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Company or any Subsidiary or other Affiliate thereof
as if it were not the Administrative Agent hereunder.

 

Section 9.03.      Limited Duties and Responsibilities of Administrative Agent.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and (c) except
as expressly set forth in any Loan Document, the Administrative Agent shall not
have any duty to disclose, and shall not be liable to any Lender for the failure
to disclose, any information relating to the Company or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 12.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered under any Loan Document or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
agreement, instrument or document (including, for the avoidance of doubt, in
connection with the Administrative Agent’s reliance on any Electronic Signature
transmitted by telecopy, emailed pdf, or any other electronic means that
reproduces an image of an actual executed signature page) or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 



70

 

 

Section 9.04.      Authority of Administrative Agent to Rely on Certain
Writings, Statements and Advice. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it in good faith, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 9.05.      Sub-Agents and Related Parties. The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 9.06.      Resignation; Successor Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this paragraph, the Administrative Agent may resign at any time by notifying the
Lenders and the Company. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Company, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as a successor Administrative Agent
hereunder, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Section 9.07.      Credit Decisions by Lenders. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon the Loan Documents, any related agreement or any document furnished
hereunder or thereunder.

 



71

 

 

Section 9.08.      Administrative Agent’s Fee. The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.

 

Section 9.09.      Other Agents. Nothing in the Loan Documents shall impose on
any Agent or Arranger other than the Administrative Agent, in its capacity as an
Agent or Arranger, any obligation or liability whatsoever.

 

Section 9.10.      Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Company or any
other Credit Party, that at least one of the following is and will be true:

 

(i)           such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans or the Commitments,

 

(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

 

(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 



72

 

 

(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers, the Syndication Agents, the
Documentation Agents or any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Credit
Party, that none of the Administrative Agent, or the Arrangers, the Syndication
Agents, the Documentation Agents or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

 

(c)           Each of the Administrative Agent and each Arranger hereby informs
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans or the Commitments for an amount less than the amount being
paid for an interest in the Loans or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

Section 9.11.      Posting of Communications.

 

(a)           The Company agrees that the Administrative Agent may, but shall
not be obligated to, make any Communications available to the Lenders by posting
the Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
similar electronic platform chosen by the Administrative Agent reasonably and in
good faith to be its electronic transmission system and used by it for such
purpose with respect to its credit facilities generally (the “Approved
Electronic Platform”).

 

(b)           Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders and the Company acknowledges and agrees
that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders and the
Company hereby approves distribution of the Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution,
other than risks arising from the gross negligence, bad faith or willful
misconduct of any of the foregoing parties (as determined by a court of
competent jurisdiction by a final and nonappealable judgment).

 



73

 

 

(c)           THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW)
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT, ANY ARRANGER, ANY DOCUMENTATION AGENT, ANY SYNDICATION
AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE
PARTIES”) HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON
OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM, OTHER THAN DIRECT ACTUAL DAMAGES ARISING FROM
THE gross negligence, bad faith or willful misconduct of any applicable party
(as determined by a court of competent jurisdiction by a final and nonappealable
judgment).

 

(d)           Each Lender agrees that notice to it (as provided in the next
sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify
the Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

 

(e)           Each of the Lenders and the Company agrees that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Communications on the Approved Electronic Platform in
accordance with the Administrative Agent’s generally applicable document
retention procedures and policies.

 



74

 

 

(f)            Nothing herein shall prejudice the right of the Administrative
Agent, any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.

 

Article 10
Representations and Warranties of Eligible Subsidiaries

 

Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:

 

Section 10.01.      Organization; Powers. Such Eligible Subsidiary (a)  is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority to execute,
deliver and perform its obligations hereunder and under each other agreement or
instrument contemplated thereby to which it is or will be a party and to borrow
hereunder and (c) is a Wholly-Owned Consolidated Subsidiary.

 

Section 10.02.      Authorization. The Transactions and the execution and
delivery by such Eligible Subsidiary of its Election to Participate and the
performance by such Eligible Subsidiary of this Agreement, (a) have been duly
authorized by all requisite corporate, partnership, limited liability company or
analogous and, if required, stockholder, partner, member or analogous action and
(b) will not (i) materially violate any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of such Eligible Subsidiary, (ii)materially
violate any order of any Governmental Authority or (iii) materially violate any
provision of any material indenture, agreement or other instrument to which such
Eligible Subsidiary is a party or by which any of them or any of their property
is or may be bound, (iv) be in material conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a material default
under any such indenture, agreement or other instrument or (v) result in the
creation or imposition of any Lien upon any property or assets of such Eligible
Subsidiary (other than under any Loan Document).

 

Section 10.03.      Enforceability. Its Election to Participate has been duly
executed and delivered by such Eligible Subsidiary, and this Agreement
constitutes a legal, valid and binding obligation of such Eligible Subsidiary
enforceable against such Eligible Subsidiary in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 10.04.      Taxes. Except as disclosed in such Election to Participate,
there is no income, stamp or other tax of any country, or any taxing authority
thereof or therein, imposed by or in the nature of withholding or otherwise,
which is imposed on any payment to be made by such Eligible Subsidiary pursuant
hereto, or is imposed on or by virtue of the execution, delivery or enforcement
of its Election to Participate.

 



75

 

 

Article 11
Guaranty

 

Section 11.01.      The Guaranty. The Company hereby unconditionally and
absolutely guarantees the full and punctual payment (whether at stated maturity,
upon acceleration or otherwise) of the principal of and interest on each Loan
made to each other Borrower pursuant to this Agreement, and the full and
punctual payment of all other amounts payable by each other Borrower under this
Agreement. Upon failure by any other Borrower to pay punctually any such amount,
the Company agrees that it shall forthwith on demand pay the amount not so paid
at the place and in the manner specified in this Agreement.

 

Section 11.02.      Guaranty Unconditional. The obligations of the Company
hereunder shall be unconditional, irrevocable and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(a)           any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of any Borrower or any other Person under any Loan
Document or by operation of law or otherwise (except to the extent the foregoing
expressly releases the Company’s obligations under this Article 11);

 

(b)           any modification or amendment of or supplement to any Loan
Document (other than any modification, amendment or supplement of this
Article 11 effected in accordance with Section 12.02);

 

(c)           any release, impairment, non-perfection or invalidity of any
direct or indirect security for any obligation of any Borrower or any other
Person under any Loan Document;

 

(d)           any change in the corporate existence, structure or ownership of
any Borrower or any other Person or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting any Borrower or any other Person or its
assets or any resulting release or discharge of any obligation of any Borrower
or any other Person contained in any Loan Document;

 

(e)           the existence of any claim, set-off or other rights which the
Company may have at any time against any other Borrower, the Administrative
Agent, any Lender or any other Person, whether in connection herewith or with
any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

 

(f)           any invalidity or unenforceability relating to or against any
Borrower or any other Person for any reason of any Loan Document, or any
provision of applicable law or regulation purporting to prohibit the payment by
any Borrower of the principal of or interest on any Loan or any other amount
payable by it under any Loan Document; or

 

(g)           any other act or omission to act or delay of any kind by any
Borrower, the Administrative Agent, any Lender or any other Person or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of or defense to the Company’s
obligations hereunder (in each case other than payment in full of the
obligations guaranteed hereunder).

 



76

 

 

Section 11.03.      Discharge Only Upon Payment in Full; Reinstatement in
Certain Circumstances. Each of the Company’s obligations hereunder shall remain
in full force and effect until the Commitments shall have terminated and the
principal of and interest on the Loans and all other amounts payable hereunder
by the Company and each other Borrower under this Agreement shall have been paid
in full in cash (or backed by a standby letter of credit or cash collateralized,
in each case in amounts and on terms satisfactory to the Administrative Agent).
If at any time any payment of the principal of or interest on any Loan or any
other amount payable by any other Borrower under this Agreement is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Borrower or otherwise, the Company’s obligations
hereunder with respect to such payment shall be reinstated at such time as
though such payment had been due but not made at such time.

 

Section 11.04.      Waiver by the Company. The Company irrevocably waives
acceptance of its guaranty under this Article 11, presentment, demand (except as
provided in Section 11.01), protest and any notice not provided for herein, as
well as, solely for purposes of Article 11 any requirement that at any time any
action be taken by any Person against any Borrower or any other Person. The
Company’s guaranty hereunder is a guaranty of payment and not merely of
collection.

 

Section 11.05.      Subrogation. Upon making any payment with respect to any
Borrower hereunder, the Company shall be subrogated to the rights of the payee
against such Borrower with respect to such payment; provided that the Company
shall not enforce any payment by way of subrogation unless all amounts of
principal of and interest on the Loans to such Borrower and all other amounts
payable by such Borrower under this Agreement have been paid in full in cash.

 

Section 11.06.      Stay of Acceleration. If acceleration of the time for
payment of any amount payable by any Borrower under this Agreement is stayed
upon insolvency, bankruptcy or reorganization of such Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by the Company hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

 

Section 11.07.      Continuing Guaranty. The Company’s guaranty hereunder is a
continuing guaranty, shall be binding on the Company and its successors and
assigns, and shall be enforceable by the Lenders. If all or part of any Lender’s
interest in any obligation guaranteed by the Company is assigned or otherwise
transferred, the transferor’s rights under the Company’s guaranty, to the extent
applicable to the obligation so transferred, shall automatically be transferred
with such obligation.

 

Article 12
Miscellaneous

 

Section 12.01.      Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 



77

 

 

(i)           if to the Company, to it at Cummins Inc., 500 Jackson Street,
Box 3005, Columbus, Indiana 47202-3005, Attention of Vice President/Treasurer
(Email: donald.jackson@cummins.com);

 

(ii)          if to any Subsidiary Borrower, to it care of the Company;

 

(iii)         if to the Administrative Agent, (A) to JPMorgan Chase Bank, N.A.,
500 Stanton Christiana Road, NCC5/1st Floor, Newark, DE 19713, Attention of
Loan & Agency Services Group – Matthew Reed (Phone: 302-634-4648; Email:
matthew.p.reed.com) and (B) in the case of a notification of the DQ List, to
JPMDQ_Contact@jpmorgan.com;

 

(iv)         if to JPMCB as Swingline Lender:

 

(A)         for Swingline Loans made in Dollars, to it at JPMorgan Chase Bank,
N.A., 500 Stanton Christiana Road, NCC5/1st Floor, Newark, DE 19713, Attention
of Loan & Agency Services Group – Attention of Loan & Agency Services Group –
Matthew Reed (Phone: 302-634-4648; Email: matthew.p.reed.com);

 

(B)          for Swingline Loans made in Euros or Pound Sterling, to Email:
european.loan.operations@jpmorgan.com and emea.slt.maintenance@jpmchase.com;
with a copy to JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, NCC5/1st
Floor, Newark, DE 19713, Attention of Loan & Agency Services Group – Attention
of Loan & Agency Services Group – Matthew Reed (Phone: 302-634-4648; Email:
matthew.p.reed.com);

 

(v)          if to Bank of America, N.A. as Swingline Lender, to it at Bank of
America, N.A., Building C 2380 Performance Dr., TX2-984-03-23, Richardson, TX
75082, Attention of Jennifer Ollek (Phone: 469-201-8863; Facsimile:
214-290-8374; Email: Jennifer.a.ollek@baml.com);

 

(vi)         if to Citibank, N.A., as Swingline Lender,

 

(A)         for Swingline Loans made in Dollars, to it at 1615 Brett Road,
Building III., New Castel, DE 19720, Attention of Loan Administration
(Facsimile: 646-274-5000; Email: GLOriginationOps@citigroup.com);

 

(B)          for Swingline Loans made in Euros or Pound Sterling, to it at
Citibank Europe PLC, Poland Branch, Prosta 36 Street, 00-838, Warsaw, Poland
(Facsimile: 0044-207-655-2380; Email: londonloans@citi.com);

 

(vii)        if to HSBC Bank USA, National Association, as Swingline Lender, to
it at 452 Fifth Avenue, New York, NY 10018, Attention of Loan Administration
(Phone: 212-525-1529; Facsimile: 847-793-3415; Email:
CTLANY.LoanAdmin@us.hsbc.com);

 



78

 

 

(viii)       if to ING Bank N.V., Dublin Branch, as Swingline Lender, to it at
ING Bank N.V., Block 4, Dundrum Town Centre, Sandyford Road, Dundrum, D16
A4W6, Ireland, Attention of Alan Maher, Director (Phone: +353-1-638-4008;
Facsimile: +353 1 638 4072; Email: Execution.Lending.AMS.Team6@ing.com); and

 

(ix)         if to any other Lender, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Approved Electronic Platforms pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

 

(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if received during the recipient’s normal business
hours.

 

Section 12.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders under the Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)           Except as provided in Section 2.25 with respect to an Incremental
Term Loan Amendment or as provided in Section 2.13(b), no Loan Document nor any
provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Company and the Required
Lenders; provided that no such agreement shall:

 



79

 

 

(i)     (A) increase the Commitment of any Lender without the written consent of
such Lender (provided that an amendment, modification, waiver or consent with
respect to any condition precedent, covenant, mandatory prepayment pursuant to
Section 2.20(b), Event of Default or Default shall not constitute an increase in
the Commitment of any Lender), (B) reduce the principal amount of any Loan or
reduce the rate of interest thereon (other than with respect to the incremental
2% included in the determination of the applicable interest rate under
Section 2.12(d)), or reduce any fees payable hereunder, without the written
consent of each Lender directly and adversely affected thereby, (C) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly and adversely
affected thereby (other than any reduction of the amount of, or any extension of
the payment date for, the mandatory prepayments required under Section 2.20(b),
in each case which shall only require the approval of the Required Lenders),
(D) change Section 2.08(d) or Section 2.18(b) or Section 2.18(c) in a manner
that would alter the ratable reduction of Commitments or pro rata sharing of
payments required thereby, or change any provision requiring that funding of
amounts by the Lenders be on a ratable basis, without the written consent of
each Lender directly and adversely affected thereby, (E) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender directly affected thereby (it being understood that, solely with the
consent of the parties prescribed by Section 2.25 to be parties to an
Incremental Term Loan Amendment, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date),
(F) release the Company from its guaranty under Article 11 hereof, or limit its
liability in respect of such guaranty, without the written consent of each
Lender, (G) change any of the provisions of Section 2.23 without the consent of
the Administrative Agent and the Swingline Lenders or (H) amend the definition
of “Applicable Percentage” without the written consent of each Lender; provided
that no consent of any Defaulting Lender shall be required pursuant to clause
(D), (E) or (H) above as to any modification that does not adversely affect such
Defaulting Lender in a non-ratable manner;

 

(ii)            amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Swingline Lender under any Loan Document without the
prior written consent of the Administrative Agent or such Swingline Lender, as
the case may be; or

 

(iii)           (A) subject any Subsidiary Borrower to any additional obligation
without the written consent of such Borrower, (B) increase the principal of or
rate of interest on any outstanding Loan of any Subsidiary Borrower without the
written consent of such Borrower, (C) accelerate the stated maturity of any
outstanding Loan of any Subsidiary Borrower without the written consent of such
Borrower or (D) change this proviso (iii) without the prior written consent of
each Subsidiary Borrower.

 

(c)           Notwithstanding any provision herein to the contrary, as to any
amendment, amendment and restatement or other modifications otherwise approved
in accordance with this Section, it shall not be necessary to obtain the consent
or approval of any Lender that, upon giving effect to such amendment, amendment
and restatement or other modification, would have no Commitment or outstanding
Loans so long as such Lender receives payment in full of the principal of and
interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, amendment and restatement or
other modification becomes effective. For the avoidance of doubt, and
notwithstanding any provision in this Agreement to the contrary, it shall not be
necessary to obtain the consent or approval of any Lender to effectuate,
pursuant to Section 2.09(a), the conversion of any Revolving Loans into Term
Loans and therewith extend the Maturity Date for such Term Loans to the first
anniversary of the Commitment Termination Date.

 



80

 

 

(d)           Notwithstanding any provisions herein to the contrary, if the
Administrative Agent and the Company acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document, then the Administrative Agent and the
Company shall be permitted to amend, modify or supplement such provision to cure
such ambiguity, omission, mistake, typographical error or other defect, and such
amendment shall become effective without any further action or consent of any
other party to this Agreement, so long as, in each case, the Lenders shall have
received at least ten Domestic Business Days’ prior written notice thereof and
the Administrative Agent shall not have received, within ten Domestic Business
Days of the date of such notice to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment.

 

Section 12.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable, documented and invoiced out-of-pocket expenses incurred by
the Administrative Agent, and its Affiliates, including the reasonable,
documented and invoiced fees, charges and disbursements of one counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof,
including, for the avoidance of doubt, any documentation in connection with the
Company’s election to effectuate the Term Loan Election (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable, documented and invoiced out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

 

(b)           The Company shall indemnify the Administrative Agent, each
Arranger, each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related reasonable and documented costs and expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of any actual or prospective claim, litigation, investigation,
arbitration or proceeding, whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto, relating to (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated thereby, (ii) any Loan or the use of the proceeds
therefrom or (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
gross negligence or willful misconduct of such Indemnitee or any of its
Affiliates or representatives, (ii) from the material breach in bad faith by
such Indemnitee of its express obligations under the Loan Documents or (iii) a
dispute solely among Indemnitees (other than a dispute involving a claim against
an Indemnitee in its capacity as an arranger or agent in respect of the
Agreement, and in any such event described in this clause (iii) solely to the
extent that the underlying dispute does not arise as a result of any action,
inaction, representation or misrepresentation of, or information provided, or
that was failed to be provided, by or on behalf of, the Company or any of its
Subsidiaries).

 



81

 

 

(c)           To the extent that the Company fails to pay any amount required to
be paid by it to the Administrative Agent or any Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Swingline Lender in its capacity as
such.

 

(d)          To the extent permitted by applicable law, each Credit Party shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, the Loan Documents or any agreement or instrument contemplated
thereby, the Transactions, any Loan or the use of the proceeds thereof.

 

(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.

 

Section 12.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) no Credit
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Credit Party without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 



82

 

 

(b)         (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed) of:

 

(A)       the Company; provided that (x) no consent of the Company shall be
required for (1) an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund (it being understood that the Company shall nevertheless receive
prompt notice, either prior to or promptly after such assignment, of any such
assignment to a Lender, an Affiliate of a Lender or an Approved Fund) (provided
further, notwithstanding the preceding clause (1), so long as no Event of
Default under paragraph (b), (c), (g) or (h) of Article 8 has occurred and is
continuing, the consent of the Company shall be required if, after giving effect
to such assignment, the assignee, collectively with its affiliated Lenders and
affiliated Approved Funds, would, as a result of such assignment, hold more than
fifteen percent (15%) of the aggregate amounts of Loans and unused Commitments)
or, (2) if an Event of Default under paragraph (b), (c), (g) or (h) of Article 8
has occurred and is continuing, any other assignee and (y) the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten Euro-Currency Business
Days after receipt of written notice thereof; and

 

(B)        the Administrative Agent and each Swingline Lender; provided that no
consent of the Administrative Agent or any Swingline Lender, shall be required
for an assignment to an assignee that is a Lender or an Affiliate of a Lender
immediately prior to giving effect to such assignment.

 

(ii)       Assignments shall be subject to the following additional conditions:

 

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Company and the Administrative Agent
otherwise consent; provided that no such consent of the Company shall be
required if an Event of Default under paragraph (b), (c), (g) or (h) of
Article 8 has occurred and is continuing;

 

(B)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)        the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500;

 



83

 

 

(D)        the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

(E)         in the case of an assignment to a CLO (as defined below), the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in paragraph (i) of the first proviso to
Section 12.02(b) that affects such CLO; and

 

(F)         no assignment, whether in whole or in part (including
participations), may be made to (i) the Company or any of its Affiliates or
subsidiaries, (ii) any Defaulting Lender or any Person who, upon becoming a
Lender, would constitute a Defaulting Lender, (iii) a natural Person (or holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person) or (iv) Disqualified Institution without the prior
written consent of the Company.

 

For the purposes of this Section 12.04, the terms “Approved Fund”, “CLO” and
“Disqualified Institution” have the following meanings:

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 

“Disqualified Institution” means (i) those Persons identified by the Company to
the Administrative Agent and the Lenders in writing prior to the Effective Date,
(ii) those Persons that are reasonably determined by the Company to be
competitors of the Company or any of its Subsidiaries and that have been
specifically identified by the Company to the Administrative Agent and the
Lenders in writing prior to the Effective Date and (iii) in the case of each of
clauses (i) and (ii) (and any supplements thereto as contemplated below), any of
their respective Affiliates, to the extent any such Affiliate (x) is clearly
identifiable as an Affiliate of the applicable Person solely by similarity of
such Affiliate’s name and (y) is not a bona fide debt investment fund that is an
Affiliate of such Person; provided that, the Company, by notice to the
Administrative Agent and the Lenders after the Effective Date, shall be
permitted to supplement from time to time in writing by name the list of Persons
that are Disqualified Institutions to the extent that the Persons added by such
supplements are competitors of the Company or any of its Subsidiaries (or
Affiliates of competitors that are not bona fide debt investment funds). Each
such supplement shall become effective three (3) Domestic Business Days after
delivery thereof to the Administrative Agent and the Lenders (including through
an Approved Electronic Platform) in accordance with Section 12.01, but shall not
apply retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans (but solely with respect to
such Loans). It is understood and agreed that (A) the Administrative Agent shall
have no responsibility, liability or duty, to ascertain, inquire, monitor or
enforce whether any Lender or potential Lender is a Disqualified Institution,
(B) the Company’s failure to deliver such list (or supplement thereto) in
accordance with Section 12.01 shall render such list (or supplement) not
received and not effective and (C) “Disqualified Institution” shall exclude any
Person that the Company has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent (which
notice may be distributed to the Lenders) from time to time in accordance with
Section 12.01.

 



84

 

 

(iii)       Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16, 2.17 and 12.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

(iv)       The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and each Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 



85

 

 

(v)        Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)           (i) Any Lender may, without the consent of any Borrower, the
Administrative Agent or any Swingline Lender, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) each Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) in the case of any sale of a
participation to a Disqualified Institution, the Borrower shall have provided
its prior written consent thereto. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in paragraph (i) of the first proviso to Section 12.02(b) that affects
such Participant. Subject to paragraph (c)(ii) of this Section, each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15, 2.16 and Section 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of each Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) or
Proposed Section 1.163-5(b) of the United States Treasury Regulations (or, in
each case, any amended or successor version) or, if different, under Sections
871(h) or 881(c) of the Code. The entries in the Participant Register shall be
conclusive absent clearly demonstrable error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 



86

 

 

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.16 unless the Participant complies with the obligations of (e), (f),
(g), (h) and (i) of Section 2.16, as applicable, as if it were a Lender (it
being understood that the documentation required shall be delivered to the
participating Lender and, if required by law for reduced withholding, copies
shall be delivered to the Company and the Administrative Agent).

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any central bank having jurisdiction over such Lender,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

(e)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption Agreement shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

(f)           Notwithstanding anything to the contrary in this Section 12.04, or
elsewhere in this Agreement, the consent of the Company shall be required (such
consent not to be unreasonably withheld or delayed) for an assignment to an
assignee that is an Affected Financial Institution unless an Event of Default
under paragraph (b), (c), (g) or (h) of Article 8 has occurred and is continuing
at the time of such assignment; provided, however, that no Affiliate of Banco
Santander, S.A., New York Branch shall be considered an Affected Financial
Institution for the purposes of this clause (f).

 

(g)           Disqualified Institutions.

 

(i)     No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Company has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from being a Lender or Participant and
(y) the execution by the Company of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment or participation in
violation of this clause (g)(i) shall not be void, but the other provisions of
this clause (g) shall apply.

 



87

 

 

(ii)     If any assignment or participation is made to any Disqualified
Institution without the Company’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Company may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 12.04), all of
its interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

 

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders (or any of them) and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization, each Disqualified
Lender party hereto hereby agrees (1) not to vote on such plan of
reorganization, (2) if such Disqualified Lender does vote on such plan of
reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
applicable laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such plan of reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other applicable laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 



88

 

 

(iv)   The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on an Approved Electronic Platform,
including that portion of such Approved Electronic Platform that is designated
for “public side” Lenders and/or (B) provide the DQ List to each Lender or
potential Lender requesting the same.

 

(v)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, by any other
Person to any ‎Disqualified Institution.

 

Section 12.05. Survival . All covenants, agreements, representations and
warranties made by the Company and any other Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid (other than those backed by a standby letter
of credit or cash collateralized, in each case in amounts and on terms
satisfactory to the Administrative Agent) and so long as the Commitments have
not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16, 2.17 and
12.03 and Article 9 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.

 



89

 

 

Section 12.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of (x) this Agreement, (y) any other Loan Document and/or
(z) any document, amendment, approval, consent, information, notice (including,
for the avoidance of doubt, any notice delivered pursuant to Section 12.01),
certificate, request, statement, disclosure or authorization related to this
Agreement, any other Loan Document and/or the transactions contemplated hereby
and/or thereby (each an “Ancillary Document”) that is an Electronic Signature
transmitted by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of an actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement, such other Loan
Document or such Ancillary Document, as applicable. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
this Agreement, any other Loan Document and/or any Ancillary Document shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
any electronic form (including deliveries by telecopy, emailed pdf, or any other
electronic means that reproduces an image of an actual executed signature page),
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept Electronic Signatures in any form or format without its prior
written consent and pursuant to procedures approved by it (it being understood
and agreed that the Administrative Agent accepts, consents to and approves of
transmission through electronic means of any Electronic Signature that is a
reproduction of an image of an actual executed signature page); provided,
further, without limiting the foregoing, (i) (a) to the extent the
Administrative Agent has agreed to accept any Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on such
Electronic Signature purportedly given by or on behalf of the Company or any
other Credit Party without further verification thereof (other than any
Electronic Signature actually known by the Administrative Agent or such Lender,
as applicable, to be unauthorized or otherwise invalid) and without any
obligation to review the appearance or form of any such Electronic Signature and
(b) each Credit Party shall be entitled to rely on the Electronic Signatures of
the Administrative Agent and each Lender purportedly given by or on behalf of
the Administrative Agent or such Lender, as applicable, without further
verification thereof (other than any Electronic Signature actually known by such
Credit Party to be unauthorized or otherwise invalid) and without any obligation
to review the appearance or form of any such Electronic Signatures and (ii) upon
the request of the Administrative Agent or any Lender, any Electronic Signature
shall be followed, as soon as reasonably practicable, by a manually executed
counterpart. Without limiting the generality of the foregoing, the Borrowers
hereby (i) agree that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders and the
Borrowers, Electronic Signatures transmitted by telecopy, emailed pdf, or any
other electronic means that reproduces an image of an actual executed signature
page and/or any electronic images of this Agreement, any other Loan Document
and/or any Ancillary Document shall have the same legal effect, validity and
enforceability as any paper original, (ii) agree that the Administrative Agent
and each of the Lenders may, at its option, create one or more copies of this
Agreement, any other Loan Document and/or any Ancillary Document in the form of
an imaged electronic record in any format, which shall be deemed created in the
ordinary course of such Person’s business, and destroy the original paper
document (and all such electronic records shall be considered an original for
all purposes and shall have the same legal effect, validity and enforceability
as a paper record), (iii) waive any argument, defense or right to contest the
legal effect, validity or enforceability of this Agreement, any other Loan
Document and/or any Ancillary Document based solely on the lack of paper
original copies of this Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature
pages thereto and (iv) waive any claim against any Indemnitee for any losses,
claims, damages or liabilities (collectively, “Liabilities”) arising solely from
the Administrative Agent’s and/or any Lender’s reliance on or use of Electronic
Signatures and/or transmissions by telecopy, emailed pdf, or any other
electronic means that reproduces an image of an actual executed signature page,
including any Liabilities arising as a result of the failure of the Company
and/or any other Credit Party to use any available security measures in
connection with the execution, delivery or transmission of any Electronic
Signature, other than any Liabilities (x) determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of any Indemnitee or (y) that
result from a claim brought by any Credit Party and/or any Subsidiary thereof
against any Indemnitee for material breach in bad faith of this Section 12.06 if
such Credit Party or such Subsidiary has obtained a final and nonappealable
judgment by a court of competent jurisdiction in its favor on such claim.

 



90

 

 

Section 12.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 12.08. Right of Set-off. If an Event of Default shall have occurred and
be continuing and the maturity of the Loans has been accelerated under
Article 8, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final, but excluding deposits held in a trustee, fiduciary, agency or similar
capacity or otherwise for the benefit of a third party) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Credit Party against any of and all the obligations
of such Credit Party now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of set-off) which such Lender may have. Each Lender
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

Section 12.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the
internal law of the State of New York.

 

(b)           Each of the Lenders and the Administrative Agent hereby
irrevocably and unconditionally agrees that, notwithstanding the governing law
provisions of any applicable Loan Document, any claims brought against the
Administrative Agent by any Lender relating to this Agreement, any other Loan
Document or the consummation or administration of the transactions contemplated
hereby or thereby shall be construed in accordance with and governed by the law
of the State of New York.

 



91

 

 

(c)           Each Credit Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, or for recognition or enforcement of
any judgment arising out of or relating to any Loan Document or the transactions
relating hereto or thereto, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Federal (to the extent permitted
by law) or New York State court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against any Credit Party or its
properties in the courts of any jurisdiction.

 

(d)           Each Credit Party hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in paragraph (c) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(e)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 12.01; provided that each
Subsidiary Borrower irrevocably appoints the Company as agent of process and
consents to service of process to the Company in the manner provided for notices
in Section 12.01. Nothing in any Loan Document will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

 

Section 12.10.      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



92

 

 

Section 12.11.      Judgment Currency. If, under any applicable law and whether
pursuant to a judgment being made or registered against any Borrower or for any
other reason, any payment under or in connection with any Loan Document is made
or satisfied in a currency (the “Other Currency”) other than that in which the
relevant payment is due (the “Required Currency”) then, to the extent that the
payment (when converted into the Required Currency at the rate of exchange on
the date of payment or, if it is not practicable for the party entitled thereto
(the “Payee”) to purchase the Required Currency with the Other Currency on the
date of payment, at the rate of exchange as soon thereafter as it is practicable
for it to do so) actually received by the Payee falls short of the amount due
under the terms of any Loan Document, such Borrower shall, to the extent
permitted by law, as a separate and independent obligation, indemnify and hold
harmless the Payee against the amount of such short-fall. For the purpose of
this Section, “rate of exchange” means the rate at which the Payee is able on
the relevant date to purchase the Required Currency with the Other Currency and
shall take into account any premium and other costs of exchange.

 

Section 12.12.      Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 12.13.      Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors on a need-to-know basis (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and will agree to keep such Information confidential to the
same extent as if they were parties hereto and the disclosing Administrative
Agent, Swingline Lender or Lender shall be responsible for any breaches of the
provisions of this Section 12.13), (b) to the extent requested by any central
bank or the Federal Reserve or by any regulatory authority having jurisdiction
over it or in connection with any pledge or assignment permitted under
Section 12.04(d), (c) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to any Loan Document or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (it being understood that the DQ List
may be disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on and subject to the terms of this clause (f)(i)) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations under this
Agreement, (g) with the prior written consent of the Company, (h) to the extent
requested by ratings agencies or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Company. For the purposes of
this Section, “Information” means all information received from or on behalf of
the Company or any of its Affiliates relating to the Company or its business or
any of its Affiliates or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry, after the Company has publicly disclosed this Agreement in a filing
with the Securities and Exchange Commission (it being understood and agreed that
the Company shall so disclose this Agreement in such a filing as and when
required by applicable law). Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 



93

 

 

Section 12.14.      USA Patriot Act and Beneficial Ownership Regulation
Notification. Each Lender that is subject to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”) and the requirements of the Beneficial Ownership Regulation
hereby notifies each Credit Party that pursuant to the requirements of the
Patriot Act and the Beneficial Ownership Regulation, it is required to obtain,
verify and record information that identifies such Credit Party, which
information includes the name, address and tax identification number of such
Credit Party and other information that will allow such Lender to identify such
Credit Party in accordance with the Patriot Act and the Beneficial Ownership
Regulation. Each Credit Party agrees to cooperate with each Lender and provide
true, accurate and complete information to such Lender in response to any such
request.

 

Section 12.15.      No Fiduciary Duty. (a) Each Agent, each Lender and their
Affiliates (collectively, for purposes of this Section 12.15, the “Lender
Parties”), may have economic interests that conflict with those of the
Borrowers. Each Borrower agrees that, except as expressly provided otherwise in
Section 12.04(b)(iv), nothing in the Loan Documents will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lender Parties and the Borrowers, its stockholders or its affiliates
in connection with the transactions contemplated hereby. The Borrowers
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and the Borrowers, on the other, (ii) in connection therewith
and with the process leading to such transactions contemplated by the Loan
Documents each of the Lender Parties is acting solely as a principal and not the
fiduciary of each of the Borrower, its management, stockholders, creditors or
any other person, (iii) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender Party or any of its affiliates has advised or is currently advising any
Borrower on other matters) and (iv) each Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate. Each Borrower
further acknowledges and agrees that it is responsible for making its own
independent judgment with respect to the transactions contemplated hereby and
the process leading thereto. Each Borrower agrees that it will not claim that
any Lender Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to such Borrower, in connection with the
transactions contemplated hereby or the process leading thereto.

 

(b)           The Credit Parties further acknowledge and agree, and acknowledges
its subsidiaries’ understanding, that each Lender Party and each Agent and
Arranger is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Lender Party,
Agent or Arranger may provide investment banking and other financial services
to, and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, any Credit Party and other
companies with which any Credit Party may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any Lender Party or any such Agent or Arranger or any of its customers,
all rights in respect of such securities and financial instruments, including
any voting rights, will be exercised by the holder of the rights, in its sole
discretion.

 



94

 

 

(c)           In addition, the Credit Parties acknowledge and agree, and
acknowledge their subsidiaries’ understanding, that each Lender Party and its
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
any Credit Party may have conflicting interests regarding the transactions
described herein and otherwise. No Lender Party nor its Affiliates will use
confidential information obtained from any Credit Party, its Affiliates and/or
its representatives by virtue of the Transactions contemplated by the Loan
Documents or their other relationships with any Credit Party in connection with
the performance by such Lender Party or its Affiliates of services for other
companies, and no Lender Party nor its Affiliates will furnish any such
information to other companies. The Credit Parties also acknowledge that no
Lender Party has any obligation to use in connection with the Transactions
contemplated by the Loan Documents, or to furnish to any Credit Party,
confidential information obtained from other companies.

 

Section 12.16.      Acknowledgement and Consent to Bail-in of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

    (i)      a reduction in full or in part or cancellation of any such
liability;

 

    (ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

    (iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

 



95

 

 

To the extent not prohibited by applicable law, rule or regulation, each Lender
shall notify the Company and the Administrative Agent if it has become the
subject of a Bail-In Action (or any case or other proceeding in which a Bail-In
Action could reasonably be expected to be asserted against such Lender).

 



Section 12.17.      Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

[Signature pages follow]

 

96

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

  CUMMINS INC.           By:   /s/ Donald G. Jackson     Name: Donald G. Jackson
    Title: Vice President - Treasurer

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 

 

 

 



  CUMMINS EMEA HOLDINGS LIMITED            By: /s/ Paul Fertleman     Name: Paul
Fertleman     Title: Director and Company Secretary

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 



 

 

 

  CMI Global Equity Holdings B.V.            By: /s/ Justin Verbond      Name:
Justin Verbond     Title: Managing Director A           By: /s/ Joseph Rigler  
  Name: Joseph Rigler      Title: Managing Director B

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, a Swingline Lender and a Lender             By: /s/
Jonathan Bennett       Name: Jonathan Bennett       Title: Executive Director

 

 

 





[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 



 

 

 

  BANK OF AMERICA, N.A.,
as a Swingline Lender and a Lender,             By: /s/ Stephen J. D’Elia      
Name: Stephen J. D’Elia       Title: Vice President

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 



 

 

 

  ING Bank N.V., Dublin Branch,
as a Swingline Lender and a Lender,             By: /s/ Barry Fehily     Name:
Barry Fehily     Title: Managing Director                 By: /s/ Ciaran Dunne  
  Name: Ciaran Dunne     Title: Director    

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 



 

 

 

  CITIBANK, N.A.,
as a Swingline Lender and a Lender,             By: /s/ Susan M. Olsen     Name:
Susan M. Olsen     Title: Vice President

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 



 

 

 

  HSBC Bank USA, National Association,
as a Swingline Lender and a Lender             By: /s/ Matthew McLaurin    
Name: Matthew McLaurin     Title: Director

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 



 

 

 

  CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender             By: /s/ Rose Mary Perez     Name: Rose
Mary Perez     Title: Managing Director

 

 

    By: /s/ Francois Coussot     Name: Francois Coussot     Title: Managing
Director

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 

 

 

 

  GOLDMAN SACHS BANK USA, as a Lender,             By: /s/ Ryan Durkin     Name:
Ryan Durkin     Title: Authorized Signatory

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 

 

 

 

  mizuho bank, ltd., as a Lender,             By: /s/ Donna DeMagistris    
Name: Donna DeMagistris     Title: Authorized Signatory

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 

 

 

 

  mufg bank, ltd., as a Lender,             By: /s/ Oscar D. Cortez     Name:
Oscar D. Cortez     Title: Director

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 



 

 

 

  STANDARD CHARTERED BANK., as a Lender,             By: /s/ James Beck    
Name: James Beck     Title: Associate Director

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 





 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender,             By: /s/ Terrence J.
Ward     Name: Terrence J. Ward     Title: Senior Vice President

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 





 

 

  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender,             By: /s/ Bradley Magnus     Name: Bradley
Magnus     Title: Vice President

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 





 

 

  AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED, as a Lender,             By: /s/ Cynthia Dioquino    
Name: Cynthia Dioquino     Title: Associate Director

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 





 

 

  THE BANK OF NOVA SCOTIA, as a Lender,             By: /s/ Javier Olivera    
Name: Javier Olivera     Title: Managing Director                 By: /s/
Melissa Ruha     Name: Melissa Ruha      Title: Associate Director

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 





 

 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender,             By: /s/ Eric Estes  
  Name: Eric Estes     Title: Sr. Vice President

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 





 

 

  Banco Santander, S.A., New York Branch, as a Lender,             By: /s/
Xavier Ruiz Sena     Name: Xavier Ruiz Sena     Title: Managing Director        
        By: /s/ Rita Walz-Cuccioli     Name: Rita Walz-Cuccioli     Title:
Executive Director

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 





 

 

  THE NORTHERN TRUST COMPANY, as a Lender,             By: /s/ Lisa DeCristofaro
    Name: Lisa DeCristofaro     Title: SVP

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 





 

 

  UNICREDIT BANK AG, NEW YORK BRANCH as a Lender             By: /s/ Douglas
Riahi     Douglas Riahi     Managing Director                 By: /s/ Laura
Shelmerdine     Laura Shelmerdine     Associate Director

 

 

 

[Signature Page to Second Amended and Restated 364-Day Credit Agreement (Cummins
2020)]

 





 

 

  The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the “Loan Documents” (as defined therein) and is not a party
to this Agreement other than for the sole purpose of provisions of Section 1.05
expressly applicable to it.       BANK OF CHINA, NEW YORK BRANCH, as a Departing
Lender           By /s/ Raymond Qiao     Name: Raymond Qiao     Title: Executive
Vice President

 

 

 

[Signature Page to Borrowing Request]

 





 